EXECUTION COPY

CREDIT AGREEMENT

dated as of December 21, 2005

among

INTERPOOL CONTAINERS LIMITED,
as the Borrower

INTERPOOL, INC.,
as the Parent Guarantor

INTERPOOL LIMITED,

DVB BANK N.V.,
as the Agent

and

THE LENDERS NAMED HEREIN

--------------------------------------------------------------------------------

DVB Bank N.V.,
Arranger

TABLE OF CONTENTS

Page

SECTION 1. DEFINITIONS; RULES OF INTERPRETATION 1


  1.1     Definitions 1


  1.2     Rules of Interpretation 18


SECTION 2. THE CREDIT LOANS 19


  2.1     The Credit Loans 19


  2.2     The Notes 20


  2.3     Principal Payments on the Notes 20


  2.4     Interest on the Credit Loans 21


  2.5     Available Commitments 21


  2.6     Fees 22


  2.7     Prepayments 22


  2.8     Illegality or Impossibility 23


  2.9     Additional Costs and Expenses; Reserve Charge; Capital Requirements 24


  2.10     The Agent's or Lender's Certificates 25


  2.11     Pro Rata Treatment 26


  2.12     Receipt and Disbursement of Funds 26


  2.13     Form and Terms of Payment 27


  2.14     Obligations 27


  2.15     Replacement of an Affected Lender 27


  2.16     Funding Losses 28


  2.17     Payments Free and Clear of Taxes 28


  2.18     Term-Out Option 29


SECTION 3. REPRESENTATIONS AND WARRANTIES 30


  3.1     Corporate Existence and Good Standing, Etc 30


  3.2     Corporate Power; Consents; Absence of Conflict with Other Agreements,
Etc 30


  3.3     Title to Properties 30


  3.4     Financial Statements 31


  3.5     No Material Changes, Etc 31


  3.6     Litigation 31


  3.7     No Materially Adverse Contracts, Etc 31


  3.8     Compliance with Other Instruments, Laws, Etc 31


  3.9     Tax Status 31


  3.10     Compliance with ERISA 32


  3.11     No Default 32


  3.12     Patents, Copyrights, Permits, Trademarks, Licenses and Leases 32


  3.13     Use of Proceeds 32


  3.14     Capitalization 32


  3.15     Holding Company and Investment Company Acts 32


  3.16     Disclosure 33


  3.17     Title to Lease and Equipment; Monitoring System 33


  3.18     Borrowing for Own Benefit 33


SECTION 4. CONDITIONS TO CLOSING 33


SECTION 5. SUBSTITUTION IN CONNECTION WITH AN EVENT OF LOSS 37


SECTION 6. AFFIRMATIVE COVENANTS 37


  6.1     Punctual Payment 37


  6.2     Location of Office 37


  6.3     Records and Accounts; Collateral Tracking System 37


  6.4     Financial Statements, Certificates and Information 38


  6.5     With reasonable promptness, such other data as the Agent or any of the
Lenders (acting through the Agent
           so long as no Event of Default is continuing) may reasonably request
39


  6.6     Business and Corporate Existence 39


  6.7     Payment of Taxes 39


  6.8     Repayment of Bridge Note 40


  6.9     Insurance 40


  6.10     Inspection of Properties and Books; Containers Monitoring System 40


  6.11     Licenses and Permits 41


  6.12     Notice of Material Claims and Litigation 41


  6.13     Further Assurances 42


  6.14     Pension Plans 42


  6.15     Use of Proceeds 42


  6.16     Notice of Default 42


  6.17     Servicing Agreement 43


  6.18     Distributions by Interpool Containers Funding II, SRL 43


  6.19     Sale of Assets by Interpool Container Funding II, SRL 43


SECTION 7. NEGATIVE COVENANTS 43


  7.1     Liens 43


  7.2     Maximum Funded Debt to Tangible Net Worth 43


  7.3     Minimum Tangible Net Worth 43


  7.4     Fixed Charge Coverage Ratio 43


  7.5     Additional Financial Covenants 43


  7.6     Distributions 44


  7.7     Merger, Consolidation or Sale of Assets, Etc 44


  7.8     ERISA 44


  7.9     Public Utility Holding Company 45


  7.10     Transactions with Affiliates 45


  7.11     Dispositions of Collateral 45


  7.12     Stock Dispositions 45


  7.13     Subordination of Other Indebtedness 45


  7.14     Servicing Agreement 45


SECTION 8. EVENTS OF DEFAULT 45


SECTION 9. REMEDIES 49


SECTION 10. NOTICE AND WAIVERS OF DEFAULT 51


  10.1     Notice of Default 51


  10.2     Waivers of Default 51


SECTION 11. SET OFF 51


SECTION 12. BUY-OUT RIGHTS 52


SECTION 13. [INTENTIONALLY OMITTED] 53


SECTION 14. THE AGENT 53


  14.1     Appointment 53


  14.2     Delegation of Duties 53


  14.3     Exculpatory Provisions 53


  14.4     Reliance by Agent 54


  14.5     Notice of Default 54


  14.6     Non-Reliance on Agent and Other Lenders 54


  14.7     Indemnification 55


  14.8     Failure to Act 56


  14.9     The Agent in Its Individual Capacity 56


  14.10     Successor Agent 56


  14.11     Exercise of Remedies Under Security Documents 56


  14.12     Standard of Care 57


  14.13     Dealing with the Lenders 57


  14.14     Duties Not to be Increased 57


SECTION 15. EXPENSES AND INDEMNITIES 57


SECTION 16. SURVIVAL OF COVENANTS, ETC 58


SECTION 17. PARTIES IN INTEREST; SUCCESSORS AND ASSIGNS 58


SECTION 18. NOTICES, ETC 60


SECTION 19. MISCELLANEOUS 61


SECTION 20. ENTIRE AGREEMENT, ETC 62


SECTION 21. CONSENTS, AMENDMENTS, WAIVERS, ETC 62


SECTION 22. WAIVER OF JURY TRIAL 62


SECTION 23. SUBMISSION TO JURISDICTION; WAIVERS 63


SECTION 24. ACKNOWLEDGMENTS 64


ANNEXES, EXHIBITS AND SCHEDULES

Exhibit A Form of Note

Exhibit B Form of Notice of Borrowing

Exhibit C Form of Notice of Assignment

Exhibit D Form of Compliance Certificate

Exhibit E Form of Assignment and Acceptance

Exhibit F Form of Security Agreement

Exhibit G Form of Parent Guaranty

Exhibit H Form of Borrowing Base Certificate

Exhibit I Form of Account Control Agreement

Schedule 1 Payment Details

Schedule 2 Funding Commitments; Pro Rata Share

Schedule 3 Tranche A Amortization Schedule

Schedule 4 Tranche B Amortization Schedule

Schedule 5 Borrowing Base Schedule


[Credit Agreement]

CREDIT AGREEMENT

           THIS CREDIT AGREEMENT, dated as of December 21, 2005, is among
INTERPOOL CONTAINERS LIMITED, a company organized under the laws of Barbados
(together with its successors and permitted assigns, the Borrower), INTERPOOL,
INC., a corporation organized under the laws of the State of Delaware (together
with its successors and permitted assigns, the Parent Guarantor), INTERPOOL
LIMITED, a company organized under the laws of Barbados (together with its
successors and permitted assigns, Interpool Limited), the banks and other
financial institutions whose signatures appear at the end of this Agreement or
that join this Agreement as a Lender party from time to time (each individually,
a Lender and collectively, the Lenders) and DVB BANK N.V., as administrative
agent for the Lenders (in such capacity, the Agent).

          WHEREAS the Lenders wish to establish a secured credit facility which
provides for credit loans to the Borrower on a single-draw term loan basis in an
aggregate principal amount up to $250,718,387.86.

          NOW THEREFORE IT IS HEREBY DECLARED AND AGREED AS FOLLOWS:

          Section 1.      Definitions; Rules of Interpretation.

          1.1 Definitions. The following terms shall have the meanings
respectively assigned to them below in this Section 1 or in the provisions of
this Agreement referred to below:

          Account Control Agreement. The Pledge Agreement, between the Borrower,
the Agent and ING Bank N.V., as the Account Bank, substantially in the form of
Exhibit I hereto.

           Affiliate. With respect to any specified Person, any other Person
(i) which directly or indirectly controls, or whose directors or officers
directly or indirectly control, or is controlled by, or is under common control
with, such specified Person, (ii) which beneficially owns or holds, or whose
directors or officers beneficially own or hold, 5% or more of any class of the
voting stock (or, in the case of an entity that is not a corporation, 5% of the
equity interest) of such specified Person, or (iii) 5% or more of the voting
stock (or, in the case of an entity that is not a corporation, 5% of the equity
interest) of which is owned or held by such specified Person. The term “control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract, or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

           Agent. DVB Bank N.V., acting in the capacity of administrative agent
for itself and the other Lenders under this Agreement, and any other banking
institution succeeding to and for the time being acting in such capacity.

          Agent’s Jurisdiction. Initially, Rotterdam, The Netherlands or, with
notice to the other parties, such other jurisdiction from which the Agent shall
manage this transaction.

          Aggregate Net Present Value. As of any date of determination, an
amount equal to the sum of the then Net Present Values of all Eligible Leases
then pledged on a first priority and perfected basis by the Borrower to the
Agent pursuant to the terms of the Security Agreement and the other Loan
Documents.

          Aggregate Note Principal Balance. As of any date of determination, an
amount equal to the sum of the then unpaid principal balances of all Notes.

           Agreement. This Credit Agreement, together with all Exhibits and
Schedules hereto, as originally executed, or if amended or supplemented from
time to time, as so amended or supplemented.

          Applicable Margin. For any Interest Period and in respect of the
Credit Loans of any Tranche, (i) in the case of Tranche A Loans, 1.65% per annum
and (ii) in the case of Tranche B Loans (x) prior to the Term-Out Period, 3.50%
per annum and (y) during the Term-Out Period, 5.00% per annum.

          Applicable Rate. For any Interest Period and Credit Loan of any
Tranche, (i) in the case of Tranche A Loans, 6.365% per annum (the Fixed Rate)
and (ii) in the case of Tranche B Loans, the Eurodollar Rate for such Interest
Period plus the Applicable Margin. The Fixed Rate shall be a single fixed rate
of interest established by each of the Lenders in accordance with market
practice by effecting an interest rate swap transaction (the Swap Transaction)
with a third party swap counterparty (which may be the “swap desk” of a
Lender(s) or through a “swap agent”) (the Swap Counterparty) pursuant to which
on each Payment Date (A) such Lender will pay to the Swap Counterparty an amount
equal to interest on a notional amount equal to the balance of such Lender’s
Tranche A Notes scheduled to be outstanding as at the first day of the Interest
Period ending on such Payment Date at the “fixed rate” as so established
(interest being calculated on a bond basis) and (B) the Swap Counterparty will
pay to such Lender an amount equal to interest on such notional amount at a rate
equal to the Eurodollar Rate for such Interest Period plus the Applicable Margin
(calculated on a actual/360 day basis). The Agent shall coordinate the Swap
Transactions of each Lender to ensure consistency and compliance with market
practice. The fixed rate as so determined shall be conclusive absent manifest
error. The Swap Transaction shall be subject to the protections afforded each
Lender under Sections 2.9 and 2.17 hereof (with the terms “Credit Loans” and
“Notes” of any Lender being deemed to include a reference to such Lender’s Swap
Transaction).

           Arranger. DVB Bank N.V., and its successors and permitted assigns.

           Assignee. As defined in Section 17.

           Assignment and Assumption. As defined in Section 17(b).

          Authorized Officer. Any person holding the title of Chairman, Chief
Executive Officer, Chief Operating Officer, President, Chief Financial Officer,
Controller or Treasurer (or other officer performing the functions thereof).

           Available Commitment. $250,718,387.86.

           Base Rate. For any Tranche, the higher of (i) the Prime Rate and (ii)
the Federal Funds Effective Rate.

          Borrower. Interpool Containers Limited, together with its successors
and permitted assigns.

           Borrowing.The borrowing on the Closing Date of the Credit Loans by
the Borrower.

          Borrowing Base. The Borrowing Base as of the relevant Payment Date
that is specified in Schedule 5.

           Borrowing Base Certificate. A certificate, substantially in the form
of Exhibit H.

           Business Day. Any day other than (i) a Saturday, Sunday, legal
holiday or other day on which banks in New York, New York are required or
permitted by law to close, or (ii) in respect of any Interest Period, any
borrowing hereunder, or any payment or prepayment of interest of and/or
principal of any Credit Loan, or any notice in respect of the foregoing, a day
in which dealings in Dollars are not effected in London, England, and a day that
is a legal holiday in the Agent’s Jurisdiction.

          Capitalized Lease Obligations. All obligations of the Parent Guarantor
and its Subsidiaries under Capitalized Leases, as reflected on the consolidated
balance sheet of the Parent Guarantor and its consolidated subsidiaries from
time to time delivered pursuant to Section 6.4(a) or (b) hereof.

          Capitalized Leases. Any lease agreement pursuant to which the Parent
Guarantor or any of its Subsidiaries is the lessee and the lessee’s obligations
under which are required to be reflected as liabilities on the consolidated
balance sheet of the Parent Guarantor and its consolidated subsidiaries from
time to time delivered pursuant to Section 6.4(a) or (b) hereof.

          Casualty Item. An item of Eligible Equipment that the Borrower has
actual knowledge that it has become the subject of an Event of Loss and has not
been subject to a substitution in accordance with the related Lease.

          Casualty Payment Amount. With respect to each Casualty Item as at any
date of determination, an amount equal to the Net Present Value of such Casualty
Item as at such date.

          Closing Date. The Business Day on which the parties hereto shall have
executed and delivered this Agreement and on which the Credit Loans are made
hereunder.

           Code. The United States Internal Revenue Code of 1986 and the rules
and regulations promulgated hereunder, in each case, as amended from time to
time.

          Collateral. In respect of the Borrower, this term shall have the
meaning set forth in the Security Agreement.

           Collateral Account. The "Collateral Account" established under the
Security Agreement.

           Commitment. As defined in Section 2.1(d).

           Competitor. Any Person engaged, or having an Affiliate engaged, as an
active trade or business, in the container leasing industry; provided, however,
that in no event shall any insurance company, bank, bank holding company,
savings institution or trust company, fraternal benefit society, pension,
retirement or profit sharing trust or fund, or any collateralized bond
obligation fund or similar fund (or any trustee of any such fund) or any holder
of any obligations of any such fund (solely as a result of being such a holder)
be deemed to be a Competitor.

           Compliance Certificate. As defined in Section 4(n).

           Consolidated. As applied to any term used in this Agreement, the
relevant figures for the Parent Guarantor and its Subsidiaries on a consolidated
basis determined in accordance with generally accepted accounting principles.

           Container.        Any new or used container owned by the Borrower and
leased to a Lessee under a Finance Lease.

          Controlled Group. All trades or businesses (whether or not
incorporated) under common control that, together with the Borrower, are treated
as a single employer under Section 414(b) or 414(c) of the Code or Section 4001
of ERISA.

           Corporation. Any or all of the following, as the context may require,
corporations, limited partnerships, limited liability companies, limited
liability partnerships, joint stock associations and business trusts.

           Credit Loan(s). As defined in Section 2.1.

           Current Maturities. As of any date of determination, the sum of all
current maturities of long-term Indebtedness and, without duplication of the
foregoing, Capitalized Lease Obligations, appearing on the consolidated balance
sheet of the Parent Guarantor and its Subsidiaries from time to time delivered
pursuant to Section 6.4(a) or (b) hereof.

           Default(s). As defined in Section 8.

           Default Rate. In respect of any principal of any Credit Loan or any
other amount under this Agreement that is not paid when due (whether at stated
maturity, by acceleration, by optional or mandatory prepayment or otherwise), a
rate per annum during the period from and including the due date to but
excluding the date on which such amount is paid in full equal to (A) in the case
of Tranche A Loans, 2% plus the higher of (x) , the Fixed Rate or (y) the
Eurodollar Rate plus the Applicable Margin or (B) in the case of Tranche B
Loans, 2% plus the Eurodollar Rate plus the Applicable Margin.

           Defaulted Lease. Any Lease (i) in which the Agent, for the benefit of
the Lenders, has a security interest and (ii) for which (A) a rental payment
owing thereunder is more than (x) 90 days delinquent (measured from its
contractual due date), or (B) the related Lessee is in default under any other
provision of such Lease not dealt with in clause (A) and any applicable grace
and/or cure period set forth in such Lease has expired and, in the case of this
clause (B), the lessor has given notice to such Lessee that such Lease is in
default.

           Derivatives Obligations. All obligations of any Person in respect of
any rate swap transaction, basis swap, forward rate transaction, commodity swap,
commodity option, equity swap or equity index swap, equity option or equity
index option, bond option, interest rate option, foreign exchange transaction,
cap transaction, floor transaction, collar transaction, currency swap
transaction, cross-currency rate swap transaction, currency option or any other
similar transaction (including any option with respect to any of the foregoing
transactions) or any combination of the foregoing transactions.

           Distributions.        For any period of measurement with respect to
any Corporation, any of the following: (a) the declaration or payment of any
dividend or distribution on or in respect of shares of any class of capital
stock or other ownership interests of such Corporation, except dividends payable
solely in shares of such Corporation’s common stock or other ownership interests
having rights similar to common stock; and (b) any other loan, dividend or
distribution for any purpose from such Corporation (however characterized),
including inter-company loans and guarantees, to or for the benefit of any or
all of its shareholders, whether paid on or in respect of shares of any class of
the capital stock or other ownership interests of such Corporation or otherwise.

           Dollars and $. Dollars or such coin or currency of the United States
of America as at the time of payment shall be legal funds for the payment of
public and private debts in the United States of America.

           DVB.        DVB Bank N.V.

          Earnings Available for Fixed Charges. For any rolling four quarter
period, the sum of Fixed Charges for such period plus Net Income for such period
(adjusted to account for the impact of any non-cash fair value adjustment for
the 2004 warrants) before income taxes plus interest expenses for such period
relating to (A) the Parent Guarantor’s 9-7/8% Junior Subordinated Deferrable
Interest Debentures due 2027 and the related 9-7/8% Capital Securities of
Interpool Capital on the consolidated balance sheet of the Parent Guarantor and
its Consolidated Subsidiaries, and (B) the 9.25% Convertible Redeemable Junior
Subordinated Debentures due 2022 on the consolidated balance sheet of the Parent
Guarantor and its Consolidated Subsidiaries and (C) any future subordinated debt
of Parent Guarantor and its Consolidated Subsidiaries.

           Eligible Equipment. Any Container which, as of any date of
determination complies with all of the following criteria:

                          (i) the Borrower holds legal and beneficial title
thereto;


                          (ii) to the Borrower’s knowledge, it is in good
working condition and good working order;


                         (iii) it is not then the subject of an Event of Loss
(or an event which, with notice and/or lapse of time, would constitute an Event
of Loss);


                          (iv) it is subject to no Liens except the Lien of the
Security Agreement, any related Eligible Lease and other Permitted Liens;


                          (v) the Agent, for the benefit of the Lenders, has a
first priority, perfected security interest given by the Borrower to the extent
of its interest therein;


                          (vi) it complies with applicable industry standards
including, without limitation, to the extent they may apply, The Customs
Convention on Containers, The International Convention for Safe Containers and
the International Organization for Standardization, including, without
limitation, as to plating, maintenance, examination, re-examination and marking
with re-examination dates, such examination, or re-examination, being performed,
to the extent it may apply, in accordance with the rules and regulations for the
Safety Approval of Cargo Containers of the United States Department of
Transportation;


                         (vii) the Agent shall have received the documentation
required to determine Net Present Value;


                          (viii) it is not traded, located, operated or used,
directly or indirectly, in a Prohibited Jurisdiction or by a Prohibited Person,
and no Lessee or any sublessee thereof is a Prohibited Person or organized in a
Prohibited Jurisdiction;


                          (ix) it is in the possession of the Borrower, except
(w) for such time as it is in the possession of a Lessee pursuant to the terms
of a Lease, (x) for such time as it is in transit to the Borrower, (y) for
temporary delivery thereof to depot owners and other Persons for repairs and
maintenance made in the ordinary course of business or (z) as otherwise
permitted under any Lease;


                          (x) it has not been altered or otherwise (without the
prior written consent of the Agent, which consent shall not be unreasonably
withheld), other than such alterations or modifications required by Section
6.7(a) or required (or permitted to be effected) in accordance with the terms of
any applicable Lease;


                          (xi) the Borrower has made, or cause to be made, all
needful and proper repairs, replacements, additions and improvements thereto as
are necessary for the conduct of its business, and in order to maintain it in
accordance with manufacturer’s specifications and recommendations and in as good
an operating condition as when originally delivered, reasonable wear and tear
and causes beyond the Borrower’s control excepted;


                          (xii) it is used in accordance with good operating
practices and complies with all loading limitations, handling procedures and
operating instructions prescribed by the manufacturer, which include, to the
extent applicable, any regulations and recommendations of the International
Organization of Standardization as well as any applicable local regulations, and
it is not used in a manner which may damage or shorten its life, including,
without limitation, excessive impact and unbalanced loading;


                          (xiii) it is not knowingly used for storage of
transportation of contraband or of goods which may damage it, including, without
limitation, unprotected corrosive substances, poorly secured materials, or bulk
commodities which may corrode, oxidize, severely dent, puncture, contaminate,
stain or damage it; and


                          (xiv) it is identified by appropriate lettering and
numbering.


          Eligible Lease. Any Lease that as of any date of determination meets
all of the following characteristics:

                          (i) Finance Lease. Such Lease provides for fixed (not
floating) rental payments and is a Finance Lease.


                          (ii) No Defaulted Lease. Such Lease is not a Defaulted
Lease;


                          (iii) Valid Contracts. Such Lease is a legal, valid
and binding full recourse payment obligation of the related Lessee enforceable
in accordance with its terms (except as may be limited by applicable insolvency,
bankruptcy, moratorium, reorganization, or other similar laws affecting
enforceability of creditors’ rights generally and the availability of equitable
remedies) and is in full force and effect and has not been satisfied,
subordinated or rescinded;


                          (iv) Absolute Obligations. The related Lessee’s
obligations under such Lease are “hell or high water” obligations that are,
among other characteristics, non-cancelable, unconditional and not subject to
any right of set-off, rescission, counterclaim, off-set, reduction or recoupment
during the non-cancelable term of such Lease;


                          (v) Taxes; Maintenance; Insurance. Such Lease contains
provisions requiring the related Lessee to pay all sales, use, excise, rental,
property or similar taxes imposed on or with respect to the Equipment and to
assume all risk of loss or malfunction of the related Equipment and such Lease
requires the related Lessee, at its own expense, to maintain the Equipment in
good and workable order and to obtain and maintain liability insurance and
physical damage insurance on the Equipment subject thereto;


                          (vi) No Violation. The pledge of the Borrower’s right,
title and interest in and to such Lease and the related Equipment will not
violate the terms or provisions of such Lease;


                          (vii) Insolvency. The related Lessee is not subject to
bankruptcy or other insolvency proceedings;


                          (viii) U.S. Dollars. All payments owing under such
Lease are required to be made in Dollars;


                          (ix) Acceleration. Such Lease provides for the
acceleration of all rental payments thereunder upon default by the Lessee;


                          (x) Event of Loss. Such Lease requires that in the
event of an event of loss (as defined in such Lease) in respect of any
Container, the related Lessee must take one of the following actions:
(a) restore or repair the affected Equipment to good repair, condition and
working order or replace the Equipment with like equipment of the same or later
model in good repair, condition and working order, or (b) make a lump sum
payment relating to such Container in an amount not less than the Net Present
Value thereof, or (c) continue to make contract payments on its regularly
scheduled basis despite the occurrence of an event of loss; and


                          (xi) Partial Pledges. No portion of such Lease or the
Containers subject to such Lease is, on such date, pledged to a third party.


           Equipment. All of the Containers identified on Schedule 1 to the
Security Agreement Supplement, and any Substitute Equipment.

          Equity Interests. With respect to any Person, any and all shares,
partnership, membership, trust and other interests, participations or other
equivalents (however designated) of equity ownership interests of such Person.

          ERISA. The United States Employee Retirement Income Security Act of
1974, and the rules and regulations thereunder, collectively, as the same may be
amended from time to time.

          Eurodollar Rate. With respect to any Interest Period, an interest rate
per annum determined pursuant to the following formula:

Eurodollar Rate = LIBOR
1-Eurodollar Reserve Percentage


           The Eurodollar Rate shall be adjusted automatically as of the
effective date of any change in the Eurodollar Reserve Percentage.

          Eurodollar Rate Basis. Any Credit Loan for which the rate of interest
applicable thereto is being determined by reference to the Eurodollar Rate.

          Eurodollar Reserve Percentage. For any day, that percentage (expressed
as a decimal) which is in effect from time to time under Regulation D, as such
regulation may be amended from time to time or any successor regulation, as the
maximum reserve requirement (including any basic, supplemental, emergency,
special, or marginal reserves) applicable with respect to Eurocurrency
liabilities as that term is defined in Regulation D (or against any other
category of liabilities that includes deposits by reference to which the
interest rate of Credit Loans on Eurodollar Rate Basis is determined), whether
or not any Lender has any Eurocurrency liabilities subject to such reserve
requirement at that time. Credit Loans on a Eurodollar Rate Basis shall be
deemed to constitute Eurocurrency liabilities and as such shall be deemed
subject to reserve requirements without benefits of credits for proration,
exceptions or offsets that may be available from time to time to any Lender.

           Event of Default. As defined in Section 8.

           Event of Loss. With respect to any item of Equipment, any of the
following events or conditions:

                          (i) total loss or destruction thereof;


                          (ii) theft or disappearance thereof without recovery
within sixty (60) days after such theft or disappearance becomes known to the
Borrower;


                          (iii) damage rendering such Equipment unfit for normal
use and, in the judgment of the Borrower, beyond repair at reasonable cost;


                          (iv) any condemnation, seizure, forced sale or other
taking of title to or use of any such Equipment;


                          (v) if such Equipment is then subject to the terms of
a Lease, such item of Equipment shall have been deemed under the terms of such
Lease to have suffered an Event of Loss (howsoever described), including but not
limited to an Event of Loss that allows the Lessee to continue to make contract
payments on its regularly scheduled basis despite the occurrence of said Event
of Loss; or


                          (vi) such item of Equipment is located in a Prohibited
Jurisdiction.


          Federal Funds Effective Rate. An interest rate per annum equal to the
sum of (i) one half of one percent (.5%) and (ii) the rate set forth for such
date opposite the caption “Federal Funds (Effective)” in the weekly statistical
release designated as “H.15 (519)", or any successor publication published by
the United States Board of Governors of the Federal Reserve System or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for such day on such transactions received by the Agent from three
Federal funds brokers of recognized standing selected by it.

           Fee Letter. The letter dated December 21, 2005 between the Parent
Guarantor and DVB.

           Finance Lease. A Lease that is classified under GAAP as a finance
lease and that is classified as such on the consolidated balance sheet of the
Parent Guarantor and its consolidated subsidiaries from time to time delivered
pursuant to Section 6.4(a) or (b) hereof.

          Fixed Charges. For any rolling four quarter period, the sum of
interest expense (as determined in accordance with GAAP) of the Parent Guarantor
and its Consolidated Subsidiaries (excluding interest expense for such period
with respect to (A) the Parent Guarantor’s 9-7/8% Junior Subordinated Deferrable
Interest Debentures due 2027 and the related 9-7/8% Capital Securities of
Interpool Capital on the consolidated balance sheet of the Parent Guarantor and
its Consolidated Subsidiaries, and (B) the amount representing the 9.25%
Convertible Redeemable Junior Subordinated Debentures due 2022 on the
consolidated balance sheet of the Parent Guarantor and its Consolidated
Subsidiaries and (C) any future subordinated debt of Parent Guarantor and its
Consolidated Subsidiaries), plus obligations of Parent Guarantor and its
Consolidated Subsidiaries as a lessee for lease rentals on long term leases (as
determined in accordance with GAAP) for such period.

          Funded Debt. All indebtedness for borrowed money with recourse to
Parent Guarantor and its Consolidated Subsidiaries, or any of them, including
purchase money mortgages, capitalized leases, conditional sales contracts and
similar title retention debt instruments, (excluding any current maturities
portion of such indebtedness that becomes due within 12 months from the date of
calculation thereof). The calculation of Funded Debt shall include all Funded
Debt of Parent Guarantor and its Consolidated Subsidiaries which appears in the
Parent Guarantor’s consolidated financial statements, plus any liabilities which
would otherwise be classified as Funded Debt of any other Person (if such Person
was a Consolidated Subsidiary), which has been guaranteed by Parent Guarantor
and its Consolidated Subsidiaries or any of them, either jointly or severally.
Funded Debt shall exclude (A) the amount representing the Parent Guarantor’s
9-7/8% Junior Subordinated Deferrable Interest Debentures due 2027 and the
related 9-7/8% Capital Securities of Interpool Capital on the consolidated
balance sheet of the Parent Guarantor and its Consolidated Subsidiaries as of
the most recently ended fiscal quarter for which financial statements are
available, (B) the amount representing the 9.25% Convertible Redeemable Junior
Subordinated Debentures due 2022 on the consolidated balance sheet of the Parent
Guarantor and its Consolidated Subsidiaries as of the most recently ended fiscal
quarter for which financial statements are available and (C) any future
subordinated debt of Parent Guarantor and its Consolidated Subsidiaries.

           Funding Losses. As defined in Section 2.16.

           Generally Accepted Accounting Principles or GAAP. Accounting
principles which are (i) consistent with the principles promulgated or adopted
from time to time by the Financial Accounting Standards Board and its
predecessors, (ii) generally accepted in the United States of America, and
(iii) such that a certified public accountant would, insofar as the use of
accounting principles is pertinent, be in a position to deliver an unqualified
opinion as to financial statements in which such principles have been properly
applied.

          Governmental Authority. Any government or political subdivision or any
agency, authority, bureau, central bank, commission, department or
instrumentality of either, or any court, tribunal, grand jury or arbitrator, in
each case whether foreign or domestic.

          Guarantees. By any Person means all obligations (other than
endorsements in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing, or in effect guaranteeing,
any Indebtedness, dividend or other obligation of any other Person (the primary
obligor) in any manner, whether directly or indirectly, including all
obligations incurred through an agreement, contingent or otherwise, by such
Person: (a) to purchase such Indebtedness or obligation or any property or
assets constituting security therefor, (b) to advance or supply funds (i) for
the purchase or payment of such Indebtedness or obligation, or (ii) to maintain
working capital or any other balance sheet condition or otherwise to advance or
to make available funds for the purchase or payment of such Indebtedness or
obligation, (c) to lease property or to purchase securities or other property or
services primarily for the purpose of assuring the owner of such Indebtedness or
obligation of the ability of the primary obligor to make payment of the
Indebtedness or obligation, or (d) otherwise to assure the owner of the
Indebtedness or obligation of the primary obligor against loss in respect
thereof. For the purposes of all computations made under this Agreement, a
Guaranty in respect of any Indebtedness for borrowed money shall be deemed to be
Indebtedness equal to the principal amount of such Indebtedness for borrowed
money which has been guaranteed, and a Guaranty in respect of any other
obligation or liability or any dividend shall be deemed to be Indebtedness equal
to the maximum aggregate amount of such obligation, liability or dividend.

          Indebtedness. For any Person, all obligations, contingent or
otherwise, that in accordance with Generally Accepted Accounting Principles
should be classified on such Person’s balance sheet as liabilities, or to which
reference should be made by footnotes thereto, including in any event and
whether so classified, all: (a) obligations created, issued or incurred by such
Person for borrowed money (whether by loan, the issuance and sale of debt
securities or the sale of property to another Person subject to an agreement,
contingent or otherwise, to repurchase such property from such Person);
(b) obligations of such Person to pay the deferred purchase or acquisition price
of property or services, other than trade accounts payable (other than for
borrowed money) arising, and accrued expenses incurred, in the ordinary course
of business so long as such trade accounts payable are payable within 90 days of
the date the respective goods are delivered or the respective services are
rendered; (c) indebtedness of others secured by a Lien on the property of such
Person, whether or not the respective indebtedness so secured has been assumed
by such Person; (d) obligations of such Person in respect of letters of credit
or similar instruments issued or accepted by banks and other financial
institutions for the account of such Person; (e) Capitalized Lease Obligations
of such Person; (f) the net amount of any mark to market exposure under
Derivatives Obligations of such Person; (g) without duplication, obligations of
such Person under Guarantees of Indebtedness of others; and (h) all preferred
stock issued by such Person and required by the terms thereof to be redeemed, or
for which mandatory sinking fund payments are due, by a fixed date (but only to
the extent such fixed date occurs prior to June 30, 2010).

           Indemnified Party. As defined in Section 6.14(d).

           Intercreditor Agreement. That certain Intercreditor and Lockbox
Administration Agreement, dated as of December 21, 2005, among Interpool
Container Funding, SRL, Interpool Containers Limited, U.S. Bank National
Association, as lockbox administrator, DVB Bank N.V., Fortis Bank (Nederland)
N.V. and such other equipment owners and equipment lenders named therein or as
may become a party from time to time, as such agreement may be amended, modified
or supplemented in accordance with its terms, including as supplemented by the
execution of any joinder agreement.

           Intercreditor Documents. The Intercreditor Agreement and the Lockbox
Agreement.

           Intermediary.        PNC Bank, National Association.

           Interest Period. With respect of any Credit Loan, the period
commencing on (i) initially, the Closing Date thereof and (ii) thereafter, any
Payment Date to (but excluding) the next following Payment Date (or, if
applicable, the Maturity Date).

           Investment. The purchase or acquisition of any share of capital
stock, partnership or limited liability company interest, evidence of
indebtedness or other equity security of any other Person; any loan, advance or
extension of credit to, or contribution to the capital of, any other Person,
other than extensions of credit resulting from the sale of goods (where the
Borrower retains title to, or a security interest in, any Equipment sold) or
rendering of services in the ordinary course of the Borrower’s business; any
real estate held for sale or investment; any commodities futures contracts held
other than in connection with bona fide hedging transactions; any other
investment in any other Person; and the making of any commitment or acquisition
of any option to make any such Investment.

          Law. Any law (including common law), constitution, statute, treaty,
convention, regulation, rule, ordinance, order, injunction, writ, decree or
award of any Governmental Authority.

          Lease. All leases or contracts for use or hire of the Equipment by a
Lessee and the Borrower (or one of its Affiliates acting as agent for the
Borrower) as lessor, to the extent such leases or contracts relate to such
Equipment.

          Lease Income. For any period of determination an amount equal to the
sum of (i) all rentals, insurance proceeds and other monies which are payable to
the Borrower under, or in respect of, a Lease of Equipment and which relate to
such Equipment, and (ii) all other rent, hire, requisition hire, and other
earnings, payments, damages and monies whatsoever payable to the Borrower, or to
which the Borrower is at any time entitled by law or contract, in respect of any
such Equipment, including, without limitation, any moneys received by the
Borrower in connection with the exercise of any purchase option by a Lessee.

           Lender(s). Individually, each of the banks or financial institutions
signatory hereto, and each of their respective successors and permitted assigns
and collectively, all such banks or other financial institutions and their
respective successors and permitted assigns.

           Lessee. A person that is contractually obligated to make rental and
other payments under a Lease, including any guarantor of such obligations.

          Lessee Default Amount. With respect to a Defaulted Lease, as at any
date of determination, an amount equal to the aggregate Net Present Value of all
Equipment then subject to such Defaulted Lease.

          Lessee Early Termination Amount. With respect to a Lessee Terminated
Lease, as at any date of determination, an amount equal to the aggregate Net
Present Value of all Equipment then subject to such Lessee Terminated Lease.

          Lessee Terminated Lease. A Lease that is pledged to the Agent, on
behalf of the Lenders, for which the related Lessee has exercised a contractual
right to terminate such Lease, including a termination in connection with the
exercise of a purchase option set forth in such Lease, prior to expiration of
the stated term thereof upon payment in full of the termination fee set forth in
such Lease.

           LIBOR. For any Interest Period and Credit Loan, (a) in respect of the
initial Interest Period for any Borrowing or if such Interest Period is for a
period of other than three months (as would be the case for the Interest Period
ending on the Maturity Date, Lender’s cost of funds for such period and
(b) otherwise, the rate per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) appearing on Telerate Page 3750 (or any successor page) as the
London LIBOR for deposits in Dollars at approximately 11:00 a.m. (London time)
two Business Days prior to the first day of such Interest Period for a term
comparable to such Interest Period. If for any reason such rate is not
available, the term “LIBOR” means, for any Credit Loan for any Interest Period
therefor, the rate (rounded upward, if necessary, to the nearest one
hundred-thousandth of a percentage point), determined on the basis of the
offered rates for deposits in Dollars for a period of three months which are
offered by four major banks, as selected by the Agent, in the London interbank
market at approximately 11:00 a.m. London time, on the day that is two (2)
Business Days preceding the first day of such Interest Period. The principal
London office of each of such four major London banks will be requested to
provide a quotation of its Dollar deposit offered rate. If at least two such
quotations are provided, the rate for that date will be the arithmetic mean of
the quotations. If fewer than two quotations are provided as requested, the rate
for that date will be determined on the basis of the rates quoted for loans in
Dollars to leading European banks (as selected by the Agent) for a period of
three months offered by major banks in New York City at approximately 11:00 a.m.
New York City time, on the day that is two Business Days preceding the first day
of such Interest Period. In the event that the Agent is unable to obtain any
such quotation as provided above, it will be deemed that the Eurodollar Rate for
such Credit Loan cannot be determined, and the “Eurodollar Rate” shall be the
Base Rate for so long as such condition continues.

           Lien.Any mortgage, pledge, security interest, lien or other charge or
encumbrance, including the lien or retained security title of a conditional
vendor, upon or with respect to any property or assets.

           Loan Documents. This Agreement, the Notes, the Security Documents,
the Parent Guaranty, the Fee Letter, the Intercreditor Documents and all other
instruments and agreements required to be executed and delivered by the Borrower
or the Parent Guarantor, in connection with the transactions contemplated hereby
and thereby.

           Lockbox Agreement. That certain Lockbox Agreement, dated as of
November 30, 2005, among Interpool Container Funding, SRL, Interpool Contains
Limited, U.S. Bank National Association, as lockbox administrator, the Agent,
Fortis Bank (Nederland) N.V., PNC Bank, National Association and such other
equipment owners and equipment lenders named therein or as may become a party
from time to time, as such agreement may be amended, modified or supplemented in
accordance with its terms, including as supplemented by the execution of any
joinder agreement.

           Majority Lenders. Lenders holding more than 50% of the Credit Loans.

           Materially Adverse Effect. Any change in the financial condition of
the Parent Guarantor and its Subsidiaries, taken as a whole, or of the Borrower
considered individually, which could reasonably be expected to have a materially
adverse effect upon the respective ability of the Parent Guarantor or the
Borrower to perform any obligations under this Agreement or under any other Loan
Document to which it is a party, or any act, omission, event or undertaking
which could reasonable be expected to have a materially adverse effect upon the
legality, validity, binding effect, enforceability or admissibility into
evidence of any Loan Document or the ability of the Agent to enforce any rights
or remedies under or in connection with any Loan Document in any material
respect whether resulting from any single act, omission, event, or undertaking,
together with other such acts, omissions, events or undertakings.

           Maturity Date. For any Tranche: (i) in the case of the Tranche A
Loans, December 21, 2010 and (ii) in the case of the Tranche B Loans, December
21, 2006 unless the Term-Out Option shall have been duly elected, in which case
December 22, 2008.

           Maximum Amount. As defined in Section 2.1(a).

           Monitoring System. As defined in Section 6.3.

           Net Income. For any fiscal period of the Parent Guarantor, the
consolidated net income of the Parent Guarantor and its Consolidated
Subsidiaries for such period determined in accordance with Generally Accepted
Accounting Principles.

           Net Present Value. As of any date of determination with respect to an
item of Eligible Equipment and the associated Lease, an amount equal to the net
present value of the scheduled rental payments from and after such date of
calculation due under such Lease in respect of such Equipment and any purchase
price payable by the Lessee under such Lease upon the exercise of a purchase
option thereunder with respect to such Equipment, in each case discounted at
7.913% per annum (on the basis of a year of 360 days and actual number of days
elapsed).

           Note. A Tranche A Note or a Tranche B Note.

           Notice of Assignment. In respect of any Lease subject to a Security
Agreement, a notice of assignment, duly completed (or delivered in blank) in a
manner satisfactory to the Agent for the purposes of the Security Agreement, in
substantially the form attached hereto as Exhibit C.

           Notice of Borrowing. A certificate, substantially in the form of
Exhibit B hereto, executed by the Borrower.

           Obligations. All indebtedness, obligations and liabilities of the
Borrower and the Parent Guarantor to the Agent, and/or the Lenders existing on
the date of this Agreement or arising thereafter, whether direct or indirect,
joint or several, absolute or contingent, matured or unmatured, liquidated or
unliquidated, secured or unsecured, arising by contract, operation of law or
otherwise under or in connection with this Agreement or any other Loan
Documents.

           Officers' Certificate. A certificate signed on behalf of a
corporation by an Authorized Officer.

           Parent Guarantor. Interpool, Inc., a corporation organized under the
laws of the State of Delaware, and its successors and permitted assigns.

           Parent Guaranty. The Guaranty of the Parent Guarantor substantially
in the form of Exhibit G, as the same may be amended, supplemented, restated,
replaced or otherwise modified from time to time.

           Participant(s). As defined in Section 17(f).

           Payment Date. The Payment Date shall be (a) for the Tranche A Loans,
each date specified in Schedule 3 in the column headed "Payment Date"; or (b)
for the Tranche B Loans, each date specified in Schedule 4 in the column headed
"Payment Date".

           PBGC. The Pension Benefit Guaranty Corporation created by ERISA or
any governmental authority succeeding to any or all of the functions of the
Pension Benefit Guaranty Corporation.

           Permitted Liens. With respect to any item of Collateral, any or all
of the following: (i) with respect to an item of Equipment, Liens for taxes not
yet delinquent or which are being contested in good faith by appropriate
proceedings and for the payment of which adequate reserves are maintained; (ii)
with respect to an item of Equipment, carriers', warehousemen's, mechanics, or
other like Liens arising in the ordinary course of business and relating to
amounts not yet due or which shall not have been overdue for a period of more
than sixty days or which are being contested in good faith by appropriate
proceedings and for the payment of which adequate reserves are maintained;
provided, however, in no event shall any such contest result in the loss of the
affected item of Equipment; (iii) with respect to any item of Equipment, Leases
entered into in the ordinary course of business providing for the leasing of
such Equipment; (iv) with respect to any item of Equipment then on lease to a
Lessee, any purchase option in favor of such lessee that is set forth in such
Lease; (v) with respect to an item of Equipment, Liens permitted by the
applicable Lease to the extent not covered by any of the preceding clauses; and
(vi) Liens created by the Security Agreements; provided that (A) any proceedings
of the type described in clauses (i) and (ii) above could not reasonably be
expected to subject the Agent or any Lender to any civil or criminal penalty or
liability or involve any significant risk of material loss, sale or forfeiture
of all, or any material portion of, the Collateral and (B) any Lien of the type
described in clause (ii) shall no longer be a "Permitted" Lien if the lienor
shall have filed a lien of record in respect of the related obligation any time
after such amount shall be past due.

           Person. An individual, any partnership, a corporation, a joint
venture, a trust, an unincorporated organization, or a government or any agency
or political subdivision thereof.

           Plan. At any time, an employee pension or other benefit plan that is
subject to Title IV of ERISA or subject to the minimum funding standards under
Section 412 of the Code and is either (a) maintained by the Borrower or any
member of the Controlled Group for employees of the Borrower or any member of
the Controlled Group, or (b) if such Plan is established, maintained pursuant to
a collective bargaining agreement or any other arrangement under which more than
one employer makes contributions and to which the Borrower or any member of the
Controlled Group is then making or accruing an obligation to make contributions
or has within the preceding five Plan years made contributions.

           Prepayment Tolerance. As defined in Section 2.7(b) hereof.

           Prime Rate. The prime or base rate of interest announced from time to
time by Citibank, N.A.

           Pro Rata. For any Lender, its proportionate share based on the
percentage set opposite its name on Schedule 2 hereto.

           Proceeds. The meaning assigned to such term under the UCC.

           Prohibited Institution. Any institution designated by the Borrower as
a "prohibited institution" in a side letter delivered to the Agent; provided,
however, that: (i) no more than five (5) institutions may be listed at any one
time as a "prohibited institution", (ii) such prohibited institution may only be
an institution at which the Borrower or its Affiliates maintains a bank account,
and (iii) designations may only be made prospectively.

           Prohibited Jurisdiction. Any country or jurisdiction, (a) from time
to time, that is subject of a prohibition order (or any similar order or
directive), sanctions or restrictions promulgated or administered by the Office
of Foreign Assets Control of the United States Treasury Department and (b) in
which, or for which, a Lender or any assignee thereof is otherwise prohibited or
restricted on the Closing Date and as disclosed in writing to the Borrower,
under laws, regulations, sanctions or restrictions applicable to it or its
business, from extending credit, transferring property or assets, engaging in or
facilitating trade or other economic activity, or otherwise doing business.

           Prohibited Person. Any Person appearing on the Specially Designated
Nationals List compiled and disseminated by the Office of Foreign Assets Control
of the United States Treasury Department, as the same may be amended from time
to time.

           Register. As defined in Section 17(c).

           Regulation D, U and X. Regulations D, U and X, respectively, of the
Board of Governors of the Federal Reserve System, as in effect from time to
time.

           Scheduled Principal Payment. For the Tranche A Notes, an amount, for
any Payment Date, equal to the amount set forth for such Payment Date on
Schedule 3; provided that such Schedule 3 shall be subject to amendment and
replacement as provided in Section 2.7(e). For the Tranche B Notes, an amount,
for any Payment Date, equal to the amount set forth for such Payment Date on
Schedule 4 and, if the Term-Out Option shall have been effected, the
installments specified in Section 2.3(b); provided that such Schedule 4 shall be
subject to amendment and replacement as provided in Section 2.7(e).

           Security Agreement. The Security Agreement, between the Borrower and
the Agent substantially in the form of Exhibit F hereto.

           Security Agreement Supplement. A supplement to the Security Agreement
in substantially the form of Exhibit A to the Security Agreement.

           Security Documents. The Security Agreement, each Security Agreement
Supplement, the Account Control Agreement, the UCC Financing Statements and the
Statement of Charge filed with the Corporate Affairs Registry in Barbados.

           Servicing Agreement. The Servicing Agreement that has or will be
entered into between the Borrower, as Servicer, and Interpool Container Funding
II, SRL, as Purchaser.

           Specified Indebtedness. Any Indebtedness of the type described in
clauses (a), (b), (c), (d), (e) and (g) of the definition thereof; provided that
any Guarantee referred to such clause (g) shall relate only to Indebtedness of
the type described in clauses (a), (b), (c), (d) and (e) of such definition.

           Subsidiary. Any present or future Corporation a majority of whose
Voting Stock shall at the time be owned directly or indirectly or can otherwise
be controlled by the Parent Guarantor and/or by one or more of the Subsidiaries
of the Parent Guarantor.

           Substitute Equipment. As defined in Section 5.

           Tangible Net Worth. As of any date of determination the amount equal
to (A) the amount of stockholders equity and warrant liability of the Parent
Guarantor and its Consolidated Subsidiaries appearing in the consolidated
financial statements of the Parent Guarantor and its Consolidated Subsidiaries
as of the most recently ended fiscal quarter for which financial statements are
available and prepared in accordance with GAAP, less (B) trademarks, goodwill,
covenants not to compete and all other assets classified as intangible assets
determined in accordance with GAAP, plus (C) the amount representing the Parent
Guarantor's 9-7/8% Junior Subordinated Deferrable Interest Debentures due 2027
and the related 9-7/8% Capital Securities of Interpool Capital on the
consolidated balance sheet of the Parent Guarantor and its Consolidated
Subsidiaries as of the most recently ended fiscal quarter for which financial
statements are available, plus (D) the amount representing the 9.25% Convertible
Redeemable Junior Subordinated Debentures due 2022 on the consolidated balance
sheet of the Parent Guarantor and its Consolidated Subsidiaries as of the most
recently ended fiscal quarter for which financial statements are available plus,
(E) any future subordinated debt of Parent Guarantor and its Consolidated
Subsidiaries, plus (or minus) (F) any adjustments to the accounts of the Parent
Guarantor, both positive and negative, that results from SFAS 133/138. In this
regard, "SFAS 133/138" means, Statement of Financial Accounting Standards No.
133 - "Accounting for Derivative Instruments and Hedging Activities" and
Statement of Financial Accounting Standards No. 138 - "Accounting for Certain
Derivative Instruments and Certain Hedging Activities, an amendment to FASB
Statement No. 133" issued by the Financial Accounting Standard Board, as such
pronouncement may be amended from time to time.

           Taxes. Any and all present or future taxes, levies, imposts, duties,
fees, assessments, deductions, withholdings or other charges of whatever nature,
including gross receipts, excise, property, sales, transfer, license, payroll,
social security and franchise taxes now or hereafter imposed or levied by the
United States of America, or any state, local or foreign government or by any
department, agency or other political subdivision or taxing authority thereof
and all interest, penalties, additions to tax or similar liabilities with
respect thereto.

           Term-Out Option. Is the right of the Borrower to term-out the Tranche
B Loans as provided in Section 2.18 hereof.

           Term-Out Period. The period from December 22, 2006 to December 22,
2008.

           Total Assets. As of any date of determination, the consolidated
assets of the Parent Guarantor and its Subsidiaries, as reflected on a
consolidated balance sheet prepared in accordance with GAAP.

           Tranche. Either a Tranche A Loan or a Tranche B Loan, or relating to
either thereof.

           Tranche A Loan. As defined in Section 2.1(b).

           Tranche A Note. A Note issued as "Tranche A" in accordance with
Section 2.1(a) and any such note issued in exchange or replacement therefor
pursuant to Section 17(b).

           Tranche B Loan. As defined in Section 2.1(b).

           Tranche B Note. A Note issued as "Tranche B" in accordance with
Section 2.1(a) and any such note issued in exchange or replacement therefor
pursuant to Section 17(b).

           UCC or Uniform Commercial Code. The Uniform Commercial Code as the
same may be in effect in the State of New York on the date hereof; provided,
however, that in the event that by reason of mandatory provisions of law, any or
all of the attachment, perfection or priority of Agent's security interest in
any Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, the term UCC shall mean the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such attachment, perfection of priority and
for purposes of definitions related to such provisions.

           UCC Financing Statements. UCC Financing Statements naming the
Borrower as debtor and the Agent as secured party and filed or to be filed in
the office of the Secretary of State of the State of New Jersey, the Recorder of
Deeds for the District of Columbia and other locations from time to time with
respect to the Collateral.

           Voting Stock. With respect to any Corporation, its capital stock of
any class having ordinary voting power for the election of the members of the
board of directors or other governing body of such Corporation (other than stock
having such power only by reason of the happening of a contingency).

           1.2 Rules of Interpretation.

                (a) All terms in this Agreement, the Exhibits and Schedules
hereto shall have the same defined meanings when used in any other Loan
Documents, unless the context shall require otherwise.

                (b) Except as otherwise expressly provided herein, all financial
and accounting terms not specifically defined or specified herein shall have the
meanings generally attributed to such terms under Generally Accepted Accounting
Principles, including applicable statements and interpretations issued by the
Financial Accounting Standards Board and bulletins, opinions, interpretations
and statements issued by the American Institute of Certified Public Accountants
or its committees, and all financial and accounting calculations referred to
herein shall, to the extent applicable, be made in accordance with Generally
Accepted Accounting Principles, and by reference to the most recently delivered
financial statements of the Parent Guarantor furnished in accordance with
Section 6.4 hereof.

                (c) All personal pronouns used in this Agreement, whether used
in the masculine, feminine or neuter gender, shall include all other genders;
the singular shall include the plural, and the plural shall include the
singular.

                (d) The words "hereof", "herein" and "hereunder" and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provisions of this Agreement.

                (e) The preamble hereto is part of this Agreement. Titles of
Sections in this Agreement are for convenience only, do not constitute part of
this Agreement and neither limit nor amplify the provisions of this Agreement,
and all references in this Agreement to Sections, Subsections, paragraphs,
clauses, subclauses, Schedules or Exhibits shall refer to the corresponding
Section, Subsection, paragraph, clause, subclause, Schedule or Exhibit attached
to this Agreement, unless specific reference is made to the articles, sections
or other subdivisions or divisions of such Schedule or Exhibit to or in another
document or instrument.

                (f) Each definition of a document in this Agreement shall
include such document as amended, modified, supplemented, restated, renewed or
extended from time to time.

                (g) Except where specifically restricted, reference to a party
in a Loan Document includes that party and its successors and assigns permitted
hereunder or under such Loan Document.

                (h) Unless otherwise specifically stated, whenever a time is
referred to in this Agreement or in any other Loan Document, such time shall be
the local time in the city in which the Agent is headquartered.

                (i) Any list in this Agreement of one or more items preceded by
the words "include" or "including" shall not be deemed limited to the stated
items but shall be deemed without limitation.

                (j) Whenever this Agreement makes reference to a party's
knowledge, such knowledge shall refer to the actual knowledge of an Authorized
Officer of such party, without having made a special inquiry.

           Section 2.      The Credit Loans.

           2.1 The Credit Loans.

                (a) Subject to the terms and conditions hereof, the Borrower
shall be entitled to borrow from the Lenders on the Closing Date loans in
respect of the Equipment and Leases (the Credit Loans). The maximum amount of
Credit Loans that may be borrowed on the Closing Date shall not exceed the
lesser of (i) the Borrowing Base and (ii) the Available Commitment (the Maximum
Amount).

                (b) The Credit Loans will be in two tranches: "Tranche A Loans"
will equal 85% of the Maximum Amount and "Tranche B Loans" will equal 15% of the
Maximum Amount. The Tranche A Loans and Tranche B Loans will have the
characteristics identified herein.

                (c) Subject to the terms and conditions hereof, on the Closing
Date each Lender will fund its Pro Rata portion of the Credit Loans of the
Tranche(s) of which it has a Commitment.

                (d) The obligation of each Lender to make Credit Loans as
provided in this Section 2.1 (for any Lender, its Commitment) shall expire, and
shall be of no further effect, on the Closing Date. The Commitments of each
Lender in respect of each Tranche is set forth on Schedule 2.

                (e) Any Borrowing by the Borrower of a Credit Loan shall require
at least three Business Day's prior written notice of such Borrowing to the
Agent (which shall promptly notify the Lenders thereof), which notice shall be
in the form of a Notice of Borrowing.

           2.2 The Notes. The obligation of the Borrower to repay the Credit
Loans and to pay interest thereon and other sums which may become payable with
respect thereto shall be evidenced by promissory notes issued by the Borrower
substantially in the form of Exhibit A hereto, duly completed and executed by
the Borrower. Each such Note shall be designated as having been delivered in
connection with a particular Tranche (a "Tranche A Note" or a "Tranche B Note,"
as the case may be). Each such Note issued to any Lender shall be in an amount
equal to its Commitment for the applicable Tranche.

           2.3 Principal Payments on the Notes.

                (a) Tranche A Loans. On each Payment Date, the Borrower shall
pay to the Agent for account of each holder of a Tranche A Note an amount equal
to the Scheduled Principal Payment due in respect of the Tranche A Loans.

                (b) Tranche B Loans. Unless the Term-Out Option shall have been
elected and effected, on each Payment Date, the Borrower shall pay to the Agent
for account of each holder of a Tranche B Note an amount equal to the Scheduled
Principal Payment due in respect of the Tranche B Loans. If the Term-Out Option
shall have been elected and effected, during the Term-Out Period, the balloon
element of the Scheduled Principal Payment that was otherwise due on December
21, 2006, (and not the regular amortization element of the Scheduled Principal
Payment due in respect of the Tranche B Note on December 21, 2006, which will be
payable as a Scheduled Principal Payment on December 21, 2006 in any event),
(the Tranche B Balloon) shall instead be payable in 24 equal monthly
installments, the first of which shall be payable on December 22, 2006.

                (c) Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of the Borrower to
such Lender resulting from each Credit Loan made by such Lender to the Borrower,
including the amounts of principal and interest payable and paid to such Lender
by or for account of the Borrower from time to time hereunder.

                (d) The Agent shall maintain accounts in which it shall record
(i) the amount of each Credit Loan made hereunder to the Borrower and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for account of the Lenders and each Lender's share thereof.

                (e) The entries made in the accounts maintained pursuant to
paragraph (c) or (d) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Credit Loans borrowed by it in accordance with the terms of this Agreement.

           2.4 Interest on the Credit Loans.

                (a) The Borrower agrees to pay to the Agent for account of the
Lenders on each Payment Date interest on the outstanding principal amount of
each Credit Loan made to it at the Applicable Rate for the Interest Period
ending on such Payment Date (calculated on the basis of a year of 360 days and
actual number of days elapsed).

                (b) In no event shall the interest charged with respect to a
Credit Loan exceed the maximum amount permitted by applicable law. If at any
time the interest rate charged with respect to a Credit Loan exceeds the maximum
rate permitted by applicable law, the rate of interest to accrue pursuant to
such Credit Loan shall be limited to the maximum rate permitted by applicable
law, but any subsequent reductions in Eurodollar Rate shall not reduce the
interest to accrue on such Credit Loan below the maximum amount permitted by
applicable law until the total amount of interest accrued on such Credit Loan
equals the amount of interest that would have accrued if a varying rate per
annum equal to the interest rate had at all times been in effect. If the total
amount of interest paid or accrued on the Credit Loans under the foregoing
provisions is less than the total amount of interest that would have accrued if
the interest rate had at all times been in effect, the Borrower agrees to pay to
the affected Lender(s) an amount equal to the difference between (a) the lesser
of (i) the amount of interest that would have accrued if the maximum rate
permitted by applicable law had at all times been in effect, or (ii) the amount
of interest that would have accrued if the interest rate had at all times been
in effect, and (b) the amount of interest accrued in accordance with the other
provisions of this Agreement.

                (c) All computations of interest hereunder shall be made on the
basis of a year of 360 days and actual number of days elapsed. Each overdue
amount payable to the Agent or the Lenders under this Agreement or any Note,
whether of principal, interest, Funding Losses, or otherwise, as applicable,
shall, to the extent permitted by applicable law, bear interest from the due
date thereof to the date such amount is paid in full (whether before or after
judgment) at the Default Rate from time to time in effect, compounded daily and
payable by the applicable Borrower(s) upon demand by the Agent or any Lender at
any time and from time to time.

           2.5 Available Commitments. The Available Commitment shall be
terminated automatically on the Closing Date upon the borrowing of the Credit
Loans. The Available Commitment once terminated may not be reinstated.

           2.6 Fees. The Borrower shall pay (i) the fees specified in the Fee
Letter as and when due; and (ii) the Agent's fee of $20,000 per annum payable in
arrears on each anniversary of the Closing Date.

           2.7 Prepayments.

                (a) Voluntary Prepayment. Upon not less than ten Business Days'
prior written notice to the Agent, the Borrower may at any time prepay in whole,
or in part (in minimum increments of $3,000,000 and multiples thereof), the then
unpaid principal amount of the Credit Loans borrowed by it. The Credit Loans
shall not otherwise be subject to voluntary prepayment . In connection with any
prepayment made in accordance with the provisions of this Section 2.7(a), the
Borrower shall be required to pay, contemporaneously with such prepayment, an
amount equal to the sum of (i) accrued interest on the principal balance being
prepaid, calculated through the date of such prepayment, and (ii) any Funding
Losses incurred as the result of such prepayment.

                (b) Mandatory Prepayments for Event of Loss. Subject to Section
5.1, on each Payment Date, the Borrower shall make a mandatory prepayment of the
Notes in an amount equal to the amount (if any) equal to the sum of the Casualty
Payment Amounts for all items of Equipment that became a Casualty Item in the
third preceding calendar month; provided, however, that if the amount (when
added to any prepayment amount due under Section 2.7(c)) of any such prepayment
due on any Payment Date would be less than $1,000,000 (the "Prepayment
Tolerance"), then such prepayment shall be deferred until such later Payment
Date as the aggregate amounts owing by the Borrower pursuant to this Section
2.7(b) and Section 2.7(c) would exceed the Prepayment Tolerance. The amount of a
prepayment made in accordance with the provisions of this Section 2.7(b) shall
be applied to reduce the unpaid principal balance of the Notes on a pro rata
basis, calculated based on the then unpaid principal balance of all Notes. Any
prepayment of the Notes of any Tranche made in accordance with the provisions of
this Section 2.7(b) shall reduce future Scheduled Principal Payments relating to
such Tranche pro rata. In connection with any prepayment made in accordance with
the provisions of this Section 2.7(b), the Borrower shall be required to pay,
contemporaneously with such prepayment, an amount equal to the sum of (i)
accrued interest on the principal balance being prepaid, calculated through the
date of such prepayment, and (ii) any Funding Losses incurred as the result of
such prepayment.

                (c) Mandatory Prepayments for Lessee Defaults. On each Payment
Date, the Borrower shall make a mandatory prepayment of the Notes in an amount
equal to the sum of the Lessee Default Amounts for all Leases that were
initially classified as a Defaulted Lease in the third preceding calendar month
and continue to be Defaulted Leases; provided, however, that if the Prepayment
Tolerance level is not met, then such prepayment shall be deferred until such
later Payment Date as the aggregate amounts owing by the Borrower pursuant to
Section 2.7(b) and this Section 2.7(c) would exceed the Prepayment Tolerance.
The amount of a prepayment made in accordance with the provisions of this
Section 2.7(c) shall be applied to reduce the unpaid principal balance of the
Notes on a pro rata basis, calculated based on the then unpaid principal balance
of all Notes. Any prepayment of the Notes of any Tranche made in accordance with
the provisions of this Section 2.7(c) shall reduce future Scheduled Principal
Payments relating to such Tranche pro rata. In connection with any prepayment
made in accordance with the provisions of this Section 2.7(c), the Borrower
shall be required to pay, contemporaneously with such prepayment, an amount
equal to the sum of (i) accrued interest on the principal balance being prepaid,
calculated through the date of such prepayment, and (ii) any Funding Losses
incurred as the result of such prepayment.

                (d) Mandatory Prepayments for Lessee Early Terminations. On each
Payment Date, the Borrower shall make a mandatory prepayment of the Notes in an
amount equal to the amount (if any) by which the sum of the Lessee Early
Termination Amounts for all Lessee Terminated Leases for Leases that were
terminated by the Lessee in the third preceding calendar month. The amount of a
prepayment made in accordance with the provisions of this Section 2.7(d) shall
be applied to reduce the unpaid principal balance of Notes on a pro rata basis,
calculated based on the then unpaid principal balance of all Notes. Any
prepayment of the Notes of any Tranche made in accordance with the provisions of
this Section 2.7(d) shall reduce future Scheduled Principal Payments of the
related Tranche pro rata. In connection with any prepayment made in accordance
with the provisions of this Section 2.7(d), the Borrower shall be required to
pay, contemporaneously with such prepayment, an amount equal to the sum of (i)
accrued interest on the principal balance being prepaid, calculated through the
date of such prepayment, and (ii) any Funding Losses incurred as the result of
such prepayment.

                (e) Revised Schedule. In respect of each Credit Loan affected by
a prepayment of the related Notes in accordance with this Section 2.7, the Agent
will, to the extent necessary, recalculate the amounts set forth in Schedules 3
and 4 to reflect a prepayment of such Notes, which recalculated amounts shall be
furnished by the Agent to the Borrower and each Lender, and which shall be
conclusive absent manifest error.

                (f) General Provisions. The Agent shall promptly notify each
Lender of any notice of prepayment (and the contents thereof) received by it.
The amount of a partial prepayment made in accordance with the provisions of
this Section 2.7 shall be applied to reduce the unpaid principal balance of the
Credit Loans on a pro rata basis, calculated based on the then unpaid principal
balance of all such Notes. In connection with any prepayment made in accordance
with the provisions of this Section 2.7, the Borrower shall be required to pay,
contemporaneously with such prepayment, an amount equal to the sum of (i)
accrued interest on the principal balance being prepaid, calculated through the
date of such prepayment, and (ii) any Funding Losses incurred as the result of
such prepayment.

                (g) Releases. Following any prepayment contemplated by clauses
(b), (c) and (d) above, the Borrower may request the Agent to release from the
Lien of the Security Agreement the Containers and Leases relating to such
prepayment, and the Agent shall promptly execute and deliver such instruments as
the Borrower shall deliver to it evidencing such release.

           2.8 Illegality or Impossibility. Notwithstanding any other provision
of this Agreement, if on any date: (a) the introduction of, change in, or change
in the interpretation by any central bank or other Governmental Authority of,
any Law or regulation applicable to any Lender shall make it unlawful, or any
central bank or other governmental authority having jurisdiction thereof shall
assert that it is unlawful for any Lender to permit a Credit Loan to be loaned
on a Eurodollar Rate Basis in accordance with the provisions hereof, or (b) if
any Lender shall reasonably determine that: (i) by reason of circumstances
affecting the Eurodollar interbank market, adequate and reasonable methods do
not exist for ascertaining the Eurodollar Rate which would otherwise be
applicable during any Interest Period, (ii) deposits of Dollars in the relevant
amount and for the relevant Interest Period are not available to such Lender in
the Eurodollar interbank market, or (iii) the Eurodollar Rate does not or will
not accurately reflect the cost to such Lender of maintaining any Credit Loan on
a Eurodollar Rate Basis during any Interest Period, then such affected Lender
shall promptly give facsimile or other written notice of such determination to
the Agent, and the Agent shall promptly give facsimile or other written notice
of such determination to the Borrower (which notice shall be conclusive and
binding upon the Borrower) and to the other Lenders. Upon such notification by
the Agent, the obligation of the affected Lender(s) to lend or maintain any
Credit Loan on the applicable Eurodollar Rate Basis shall be suspended until the
affected Lender determines that such circumstances no longer exist and the
Credit Loans held by the affected Lenders shall thereupon bear interest at the
Base Rate. Upon such notification and suspension by the Agent, the Borrower may
prepay immediately the affected Credit Loans borrowed by it in full without
penalty or premium; provided, however that the Borrower shall pay all of the
following: (i) any Funding Losses, (ii) accrued interest on the principal
balance being prepaid, calculated through the date of such prepayment and (iii)
any additional amounts or fees payable to each of the Lenders pursuant to the
terms of this Agreement.

           2.9 Additional Costs and Expenses; Reserve Charge; Capital
Requirements.

                (a) Notwithstanding any other provision of this Agreement, if
after the date hereof the enactment of, change in or change in the
interpretation of any Law (which expression, as used herein, includes statutes,
rules and regulations thereunder and interpretations thereof by any competent
court or by any governmental or other regulatory body or official charged with
the administration or interpretation thereof, and requests, directives,
instructions and notices at any time or from time to time hereafter made upon or
otherwise issued to any Lender by any central bank or other fiscal, monetary or
other authority, whether or not having the force of law) shall: (i) subject any
Lender to any tax, levy, impost, duty, charge, fee, deduction or withholding of
any nature with respect to this Agreement or with respect to maintaining any
Credit Loan on a Eurodollar Rate Basis (except for Taxes on the overall net
income of such Lender or any franchise Taxes in lieu thereof); or (ii)
materially change the basis of taxation of payments to any Lender of the
principal of, interest or any other amounts payable by the Borrower while a
Credit Loan is on a Eurodollar Rate Basis; or (iii) impose or increase or render
applicable any special deposit or reserve or similar requirements against assets
held by, or deposits in or for the respective accounts of, or loans (including
the Credit Loans) made by or commitments (including the Commitment) of any
Lender; or (iv) impose on any Lender any other conditions or requirements with
respect to this Agreement, and the result of any of the foregoing is: (A) to
increase the cost to such Lender of maintaining its Commitment or a Credit Loan
on a Eurodollar Rate Basis; or (B) to reduce the amount of principal, interest
or other amount payable to such Lender hereunder; or (C) to require such Lender
to make any payment or to forego any interest or other sum payable hereunder,
the amount of which payment or foregone interest or other sum is calculated by
reference to the gross amount of any sum receivable or deemed received by the
Agent from the Borrower hereunder, then, and in each such case, such Lender
shall promptly after its determination of such occurrence give notice thereof to
the Agent, and thereafter the Agent shall promptly give notice thereof to the
Borrower, and the Borrower shall, upon demand made by the Agent (following
notice thereof from the affected Lender to the Agent) at any time and from time
to time as often as the occasion therefor may arise, pay to the Agent such
additional amounts as will be sufficient, in the reasonable judgment of the
affected Lender, to compensate such Lender for such additional costs, reduction,
payment or foregone interest or other amount.

                (b) If any Lender shall have determined that: (i) the adoption
of or change after the date hereof in any Law, rule, regulation or guideline
regarding capital requirements for banks or bank holding companies, or any
change after the date hereof in the interpretation or administration thereof by
any Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, (ii) the implementation after the date
hereof of any Law, rule, regulation or guideline regarding capital requirements
implementing the capital adequacy framework agreement commonly known as Basle
II, or (iii) compliance by such Lender or its parent bank holding company with
any guideline, request or directive of such entity issued after the date hereof
regarding capital adequacy (whether or not having the force of law) has or would
have the effect of reducing the return on such Lender's or such holding
company's capital as a consequence of the Commitment of such Lender or any
Credit Loan made by such Lender pursuant to the terms of this Agreement to a
level below that which such Lender could have achieved (taking into
consideration such Lender's policies with respect to capital adequacy
immediately before such adoption, change or compliance, or implementation, and
assuming that such Lender's capital was fully utilized prior to such adoption,
change or compliance) but for such adoption, change or compliance, then (A) such
Lender shall promptly after its determination of such occurrence give notice
thereof to the Agent, and thereafter the Agent shall promptly give notice
thereof to the Borrower; and (B) the Borrower shall promptly pay to the Agent
(and in any event within ten (10) Business Days after demand) for the respective
account(s) of the affected Lender(s), as an additional fee such amount as each
affected Lender(s) shall have certified to the Agent to be the amount that will
compensate it for such reduction, provided however, that if an affected Lender
fails to notify the Borrower of such additional costs, reductions, foregone
interest or other amounts within ninety (90) days after such Lender obtains
actual notice that such amounts have been or will be incurred, then such Lender
should only be entitled to payment of such costs, reductions or other amounts
incurred from and after the date 90 days prior to the date on which the affected
Lender gives such notice.

                (c) In lieu of paying any amount specified by the preceding
paragraphs (a) and (b), the Borrower shall have the option to prepay immediately
the Credit Loan borrowed by it in full (together with accrued interest thereon)
without penalty or premium except for (i) any Funding Losses that may become due
and payable as a consequence of such prepayment, (ii) accrued interest on the
principal balance being prepaid, calculated through the date of such prepayment
and (iii) any additional amounts or fees payable to each of the Lenders pursuant
to the provisions of Section 2.9(b) or (c) that were not eliminated by virtue of
such prepayment.

           2.10 The Agent's or Lender's Certificates. A certificate signed by
the Agent or any Lender setting forth any additional amount required to be paid
by the Borrower to the Agent pursuant to the provisions of any of Sections 2.8,
2.9 or 2.17 shall be delivered by the Agent to the Borrower in connection with
each demand made at any time upon the Borrower under any of such sections. Each
such certificate shall set forth the nature of the occurrence giving rise to
such compensation, the additional amount or amounts to be paid to it hereunder
and the method by which such amounts were determined, which may include any
reasonable averaging and attribution methods. Each such certificate shall,
absent manifest error, be deemed true and correct evidence of the additional
amount required to be paid by the Borrower to the Agent. A claim by the Agent
for all or any part of any additional amount required to be paid by the Borrower
pursuant to the provisions of any of Sections 2.8, 2.9 and 2.17 may be made
before and/or after the end of the Interest Period to which such claim relates
or during which such claim has arisen and before and/or after any repayment or
prepayment of any amount owed hereunder to which such claim relates.

           2.11 Pro Rata Treatment. Except as expressly set forth herein,
principal and interest payments and amounts received in payment of the Notes for
any reason and from any source shall be applied pro rata among the Lenders in
accordance with the proportion of outstanding Credit Loans made by each Lender
to all outstanding Credit Loans. All other payments, including commitment fees,
received by the Agent from, or on behalf of, the Borrower hereunder shall,
unless specifically attributable to the Agent or a Lender or otherwise provided
herein, be applied on a pro rata basis among the Lenders based upon the
proportion of outstanding Credit Loans of each Lender to the Aggregate Note
Principal Balance.

           2.12 Receipt and Disbursement of Funds. (a) Upon receipt of a Notice
of Borrowing, the Administrative Agent shall promptly notify each Lender of the
contents thereof and of such Lender's share (if any) of such Borrowing and such
Notice of Borrowing shall not thereafter be revocable by the Borrower furnishing
such notice.

                (b) Not later than 12:00 Noon (New York City time) on the date
of the Borrowing, each Lender participating therein shall make available its
share of such Borrowing, in U.S. Dollars in funds immediately available in New
York City, to the Administrative Agent for account of the applicable Borrower,
at the Agent's account specified on Schedule 1 (or to such other account as the
Agent shall advise the Lenders in writing). Unless the Agent determines that any
applicable condition specified in Section 4 has not been satisfied, the Agent
will make the funds so received from the Lenders available to the Borrower by
depositing the same, in immediately available funds, in an account of the
Borrower designated by the Borrower.

                (c) Unless the Agent shall have received notice from a Lender
prior to the time of any Borrowing that such Lender will not make available to
the Agent such Lender's share of such Borrowing, the Agent may assume that such
Lender has made such share available to the Agent on the date of such Borrowing
in accordance with subsection (b) of this Section and the Agent may, in reliance
upon such assumption, make available to the applicable Borrower on such date a
corresponding amount. If and to the extent that such Lender shall not have so
made such share available to the Agent, such Lender and the Borrower severally
agree to repay to the Agent forthwith on demand such corresponding amount
together with interest thereon, for each day from the date such amount is made
available to the Borrower until the date such amount is repaid to the
Administrative Agent, at (i) in the case of the Borrower, a rate per annum equal
to the higher of the Federal Funds effective Rate and the interest rate
applicable thereto pursuant to Section 2.4(a) and (ii) in the case of such
Lender, the Federal Funds Effective Rate. If such Lender shall repay to the
Agent such corresponding amount, such amount so repaid shall constitute such
Lender's Credit Loan included in such Borrowing for purposes of this Agreement.

           2.13 Form and Terms of Payment. All payments made by the Borrower
hereunder in respect of any Credit Loan borrowed by it, including principal,
interest, Funding Losses, commitment fees and any other obligations of the
Borrower, shall be made to the Agent for account of the Lenders to the bank and
account number specified for the Agent on Schedule 1 hereto or such other
account as the Agent shall specify. All payments shall be made in immediately
available and freely transferable funds and, in the case of payments of
principal of and interest payable on any Payment Date, by 12:00 Noon, New York
time (each such payment made after such time on such due date to be deemed to
have been made on the next succeeding Business Day). Any payment due hereunder
or under any other Loan Document that falls due on a day that is not a Business
Day shall be rescheduled to the next succeeding Business Day and interest and
fees shall continue to accrue to such next succeeding Business Day. The Agent
shall pay to each Lender any amounts received by the Agent for account of such
Lender promptly to the bank and account number specified for such Lender on
Schedule 1 hereto or such other account as such Lender shall specify.

           2.14 Obligations. (a) The failure of any Lender to make any Credit
Loan to be made by it on the date specified therefor shall not relieve any other
Lender of its obligation to make its Loan on such date, but neither any Lender
nor the Agent shall be responsible for the failure of any other Lender to make a
Loan to be made by such other Lender, and no Lender shall have any obligation to
the Agent or any other Lender for the failure by such Lender to make any Credit
Loan required to be made by such Lender. The amounts payable by the Borrower at
any time hereunder to each Lender shall be a separate and independent debt and
each Lender shall be entitled to protect and enforce its rights arising out of
this Agreement, and it shall not be necessary for any other Lender or the Agent
to consent to, or be joined as an additional party in, any proceedings for such
purposes.

                (b) [RESERVED]

                (c) Notwithstanding any provision of this Agreement to the
contrary, each Lender shall be entitled to fund and maintain its funding of all
or any part of the Credit Loan in any manner it sees fit, it being understood,
however, that for purposes of this Agreement, all determinations hereunder shall
be made as if such Lender had actually funded and maintained each Credit Loan
made on or converted to a Eurodollar Rate Basis during the Interest Period for
such Credit Loan through the purchase of deposits having a term corresponding to
such Interest Period and bearing an interest rate equal to the applicable
Eurodollar Rate in the case of a Credit Loan made on a Eurodollar Rate Basis.

           2.15 Replacement of an Affected Lender. (a) If no Default or Event of
Default then exists or is continuing and if (i) as the result of the application
of Section 2.8, the obligation of one or more (but not all) of the Lenders to
permit a Credit Loan to be loaned on a Eurodollar Rate Basis is suspended for
more than thirty (30) days, (ii) as the result of the application of Section
2.9, one or more (but not all) of Lenders which has caused the Agent to notify
the Borrower of increased capital requirements and the affected Lender(s) are
unable to agree on an adjustment to the compensation payable to such Lender
within the specified 30 day period, or (iii) the Borrower must make a payment
pursuant to Section 2.17 with respect to such Lender, then, in each such case,
during a period of thirty (30) days thereafter, the Borrower, by notice to the
Agent and the Lenders, may elect to cause such affected Lender to assign its
interest hereunder and in its Credit Loans to one or more of the other Lenders
(if any such Lender so desires to accept such an assignment), or to another
financial institution selected by the Borrower and acceptable to the Agent, any
such assignment to be effected in accordance with Section 17.

                (b) In the event any Lender does not consent (or fails to
respond) to a proposed amendment, modification or waiver to any provision of
this Agreement or any other Loan Document requested by the Borrower, the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Agent, require such Lender to transfer and assign, without recourse, all of its
interests, rights and obligations under this Agreement to an assignee that shall
assume such assigned obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that: (i) such replaced Lender shall
have received payment of an amount equal to the outstanding principal of its
Credit Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Loan Documents from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts), and (ii) such assignment does not
conflict with Applicable Law.

                2.16 Funding Losses. The Borrower shall compensate each Lender,
upon request (which request shall set forth in reasonable detail the basis for
requesting such amounts), for all losses, expenses and liabilities (including
any loss or cost (including interest paid) incurred by such Lender (i) in
liquidating or employing deposits required to fund or maintain its Credit Loan
on a Eurodollar Rate Basis and any interest paid by such Lender to lenders of
funds borrowed by it to make or carry its Credit Loan on a Eurodollar Rate and
(ii) in the case of Tranche A Loans, any loss or cost in terminating or
otherwise unwinding such Lender's Swap Transaction (as defined in the definition
of Applicable Rate)) which such Lender may sustain: (a) if for any reason a
Credit Loan to be borrowed by the Borrower does not occur on a date specified
therefor in a Notice of Borrowing; (b) if any repayment of a Credit Loan
borrowed by the Borrower (including repayments following acceleration of the
Credit Loans due to an Event of Default or any mandatory or voluntary
prepayment) occurs on a day other than a Payment Date and, in the case of any
Tranche A Loan, if any such repayment occurs on a day other than the day
scheduled therefor; (c) if any prepayment of any Credit Loan borrowed by the
Borrower is not made on any date specified in a notice of prepayment given by
the Borrower; or (d) as a consequence of any failure by the Borrower to repay a
Credit Loan when required by the terms of this Agreement or the Notes
(collectively, Funding Losses). The Borrower shall pay such amount upon
presentation by the affected Lenders of a certificate pursuant to Section 2.10
setting forth the amount and such calculation thereof pursuant hereto.

                2.17 Payments Free and Clear of Taxes.

                (a) All payments of principal, interest, fees and other amounts
under this Agreement, the Notes or any other Loan Document or otherwise paid or
payable to Agent (as used in this Section 2.17, Payments) shall be made free and
clear of, and without deduction by reason of, Taxes, all of which shall be paid
by the Borrower for its own account not later than the date when due. If the
Borrower is required by law or regulation to deduct or withhold any Taxes from
any Payment, it shall: (a) make such deduction or withholding; (b) pay the
amount so deducted or withheld to the appropriate taxing authority not later
than the date when due; (c) deliver to Agent, promptly and in any event within
fifteen (15) days after the date on which such Taxes become due, original tax
receipts and other evidence satisfactory to Agent of the payment when due of the
full amount of such Taxes; and (d) pay to Agent forthwith upon any request by
Agent therefor from time to time, such additional amounts as may be necessary so
that each Lender receives, free and clear of all Taxes, the full amount of such
Payment stated to be due under this Agreement, the Notes or any other Loan
Document as if no such deduction or withholding had been made. The Borrower
agrees to indemnify each Lender and the Agent for the full amount of Taxes
(except for Taxes on the overall net income of such Lender or the Agent or any
franchise Taxes in lieu thereof) paid by such Lender or the Agent, as the case
may be, and any liability (including penalties, interest and expenses) arising
therefrom or with respect thereto without duplication of any amounts paid by the
Borrower pursuant to Section 2.9(a).

                (b) From time to time, if requested in writing by the Borrower
or the Agent, each Lender listed on the signature pages hereof, and on or prior
to the date on which it becomes a Lender in the case of each other Lender,
organized under the laws of a jurisdiction outside the United States (but only
so long as such Lender remains lawfully able to do so), shall provide the
Borrower and the Agent with (i) United States Internal Revenue Service (IRS)
Form W-8BEN or W-8ECI or any successor form prescribed by the IRS, certifying
that such Lender is entitled to benefits under an income tax treaty to which the
United States is a party which reduces the rate of withholding tax on payments
of interest or certifying that the income receivable pursuant to this Agreement
is effectively connected with the conduct of a trade or business in the United
States, and (ii) any other form or certificate required by any taxing authority
(including any certificate required by Sections 871(h) and 881(c) of the Code),
certifying that such Lender is entitled to an exemption from or a reduced rate
of tax on payments pursuant to this Agreement or any of the other Loan
Documents.

                (c) For any period with respect to which a Lender has failed to
provide the Borrower and the Agent with the appropriate form pursuant to Section
2.17(b) (unless such failure is due to a change in treaty, law, or regulation
occurring subsequent to the date on which a form originally was required to be
provided), such Lender shall not be entitled to any "gross-up" of Taxes or
indemnification under Section 2.17(a) with respect to Taxes imposed by the
United States; provided, however, that should a Lender, which is otherwise
exempt from or subject to a reduced rate of withholding tax, become subject to
Taxes because of its failure to deliver a form required hereunder, the Borrower
shall take such steps as such Lender shall reasonably request to assist such
Lender to recover such Taxes.

           2.18 Term-Out Option. The Borrower may exercise a one time option to
term-out the Tranche B Loans scheduled to be outstanding on December 21, 2006
(after giving effect to any prepayments applicable thereto) by providing notice
of such election to the Agent (who shall promptly thereafter notify the Lenders
thereof) not less than 30 days nor more than 60 days prior to December 21, 2006.
If the Borrower exercises the term-out option contained in this Section 2.18,
then the provisions in this Agreement relating to "Term-Out Period" and
"Term-Out Option" shall be applicable to the Credit Loans. The Borrower's right
to exercise the option provided in this Section 2.18 is subject to there being
no Default at the time of the exercise thereof or on December 21, 2006.

           Section 3.     Representations and Warranties. Each of the Parent
Guarantor, the Borrower and Interpool Limited severally represents (in respect
of themselves only) to the Agent and the Lenders that as of the Closing Date:

           3.1 Corporate Existence and Good Standing, Etc.

                (a) Each of the Parent Guarantor, the Borrower and Interpool
Limited is a corporation validly organized and existing and in good standing
under the laws of the jurisdictions in which it is incorporated, and each has
corporate power to own its property and conduct its business as presently
conducted by it; and

                (b) In all jurisdictions where the Parent Guarantor or the
Borrower owns real property or maintains plants or warehouses, it is either
qualified to do business and in good standing or such qualification can readily
be obtained without substantial penalty; and the failure to qualify in
jurisdictions where the Parent Guarantor or the Borrower have not done so will
have no Materially Adverse Effect.

           3.2 Corporate Power; Consents; Absence of Conflict with Other
Agreements, Etc.

                (a) The execution, delivery and performance of the Loan
Documents by the Borrower, the Parent Guarantor and Interpool Limited and the
borrowings and transactions contemplated hereby and thereby:

                          (i) are within their respective corporate powers and
have been duly authorized by all necessary corporate action;


                          (ii) do not require any approval or consent of, or
filing (other than such filings as may be required to perfect or maintain the
Agent's Lien under the Security Documents) with, any governmental agency or
authority, and do not and will not contravene any provision of Law or the terms
of their respective charter documents or bylaws or any amendment thereof; and


                          (iii) will not conflict with or result in any breach
or contravention of or default under, or the creation of any Lien under, any
indenture, agreement, lease, instrument or undertaking to which the Borrower,
the Parent Guarantor or Interpool Limited is a party or by which any of them or
any of their properties are bound.


                (b) Each of the Loan Documents executed by the Borrower, the
Parent Guarantor or Interpool Limited is and will be a valid and legally binding
obligation of the Borrower, the Parent Guarantor or Interpool Limited, as the
case may be, enforceable in accordance with their respective terms.

                (c) This Agreement and the other Loan Documents have been duly
executed and delivered by the Borrower, the Parent Guarantor and/or Interpool
Limited, as the case may be.

           3.3 Title to Properties. As of December 31, 2003, the Parent
Guarantor and each of its Subsidiaries owned all of its respective assets
reflected in the consolidated balance sheet of the Parent Guarantor and its
Subsidiaries as of December 31, 2003. Neither the Parent Guarantor nor the
Borrower is insolvent (as defined in Section 101(29) of Title 11 of the United
States Code) and will not be rendered so insolvent as a result of the
transactions contemplated hereby or referred to herein.

                3.4 Financial Statements. The Lenders have been furnished with
the Parent Guarantor's consolidated balance sheet as of December 31, 2004, and
its consolidated statements of income, retained earnings and cash flows for the
fiscal year then ended, and related footnotes, audited by KPMG LLP. The Parent
Guarantor has furnished the Agent and the Lenders with its unaudited
consolidated balance sheet as of September 30, 2005 and its unaudited
consolidated statements of income, retained earnings and cash flow for the
fiscal quarter then ended, certified by the principal financial or principal
accounting officer of the Parent Guarantor but subject, however, to normal,
recurring adjustments.

           3.5 No Material Changes, Etc. There have occurred no changes in the
condition (financial or otherwise), operations, assets, income, or business of
the Parent Guarantor and its Subsidiaries as shown on or reflected in the
information reported on the Parent Guarantor's SEC Form 10-Q issued in respect
of the fiscal quarter ended September 30, 2005, the effect of which individually
or in the aggregate has had a Materially Adverse Effect.

           3.6 Litigation. There are no actions, suits, proceedings or
investigations of any kind pending or, to the knowledge of the Parent Guarantor
or any of its Subsidiaries, threatened against the Parent Guarantor or any of
its Subsidiaries before any court, tribunal or administrative agency or board
which, if determined adversely, are reasonably likely to, either in any case or
in the aggregate, have a Materially Adverse Effect, or materially impair the
rights of the Parent Guarantor and its Subsidiaries to carry on their businesses
substantially as now conducted, or result in any substantial liability not
adequately covered by insurance, or which question the validity of this
Agreement or the Notes or any action taken or to be taken pursuant hereto or
thereto.

           3.7 No Materially Adverse Contracts, Etc. Neither the Parent
Guarantor nor any of its Subsidiaries is subject to any charter, corporate or
other legal restriction, or any judgment, decree, order, rule or regulation
which in the judgment of the Parent Guarantor's officers has or is expected in
the future to have a Materially Adverse Effect.

           3.8 Compliance with Other Instruments, Laws, Etc. Neither the Parent
Guarantor nor any of its Subsidiaries is violating any provision of its
respective charter documents or bylaws or any agreement or instrument by which
it or any of its properties may be bound or any decree, order, judgment, or, to
the knowledge of the Parent Guarantor's officers, any statute, license, rule or
regulation, in a manner which could result in the imposition of substantial
penalties or which could have a Materially Adverse Effect.

           3.9 Tax Status. The Parent Guarantor and its Subsidiaries (a) made or
filed all Tax returns, reports and declarations required by any jurisdiction to
which any of them are subject in all cases in which the failure to do so may
result in the imposition of substantial penalties or which could have a
Materially Adverse Effect, (b) paid all Taxes and other governmental assessments
and charges that are material in amount and required to be paid, except those
being contested in good faith, by appropriate proceedings diligently pursued,
and (c) set aside on their books provisions reasonably adequate for the payment
of all Taxes for periods subsequent to the periods to which such returns,
reports or declarations apply. There are no unpaid taxes in any material amount
claimed to be due from the Parent Guarantor or any of its Subsidiaries by the
taxing authority of any jurisdiction, and the officers of the Borrower and the
Parent Guarantor know of no basis for any such claim.

           3.10 Compliance with ERISA. To the extent required, the Parent
Guarantor, its Subsidiaries and each member of the Controlled Group have
fulfilled their obligations under the minimum funding standards of ERISA and the
Code with respect to each Plan and are in compliance in all material respects
with the applicable provision of ERISA and the Code, and have not incurred any
liability to the PBGC or a Plan under Title IV of ERISA; and no "prohibited
transaction" or "reportable event" (as such terms are defined in ERISA) has
occurred with respect to any Plan which could reasonably be expected to result
in material liability for excise taxes.

           3.11 No Default. No Default or Event of Default has occurred and is
continuing under this Agreement or any other Loan Document.

           3.12 Patents, Copyrights, Permits, Trademarks, Licenses and Leases.
The Parent Guarantor and its Subsidiaries each has rights with respect to all of
their respective material patents, trademarks, permits, service marks, trade
names, copyrights and licenses, necessary for the present conduct of its
business, the absence of which would result in a Materially Adverse Effect.

           3.13 Use of Proceeds. The proceeds of the Credit Loan made hereunder
will be used by the Borrower to refinance the Equipment. The Borrower is the
ultimate beneficiary of this Agreement and the Credit Loans to be received
hereunder. No portion of any Credit Loan is to be used, for the "purpose of
purchasing or carrying" any "margin stock" as such terms are used in Regulations
U and X of the Board of Governors of the Federal Reserve System, as amended and
the Borrower is not engaged in the business of extending credit to others for
such purpose.

           3.14 Capitalization. The Borrower and Interpool Limited are each
Subsidiaries of the Parent Guarantor. The Parent Guarantor owns 100% of the
issued and outstanding shares of common Voting Stock of the Borrower
(approximately 10% of capitalization). The Parent Guarantor owns 100% of the
common Voting Stock of Interpool Limited (100% of capitalization) and Interpool
Limited owns 100% of the preferred Voting Stock of the Borrower (approximately
90% of capitalization). The Borrower owns 100% of the Voting Stock of Interpool
Container Funding II, SRL.

           3.15 Holding Company and Investment Company Acts. Neither the Parent
Guarantor nor any of its Subsidiaries is a "holding company" or a "subsidiary
company" of a "holding company" or an "affiliate" of a "holding company", as
such terms are defined in the Public Utility Holding Company Act of 1935; nor is
it a "registered investment company", or an "affiliated company" or a "principal
underwriter" of a "registered investment company", as such terms are defined in
the Investment Company Act of 1940, as amended.

           3.16 Disclosure. None of the reports, financial statements,
certificates or other information furnished by or on behalf of the Parent
Guarantor or any of its Subsidiaries to the Agent and the Lenders in connection
herewith contains any untrue statement of a material fact or omits to state a
material fact necessary in order to make the statements contained therein, in
light of the circumstances under which they were made, not misleading. There is
no fact known to either the Parent Guarantor or any of its Subsidiaries which
has or is expected to have a Materially Adverse Effect, except as has been
disclosed previously to the Agent in writing.

           3.17 Title to Lease and Equipment; Monitoring System. With respect to
each Lease and item of Equipment that becomes, or is intended to become, subject
to the lien of the Security Agreements, the Borrower has good and valid legal
and beneficial title to, and is the lawful owner of, all such Leases and
Equipment, free and clear of all Liens whatsoever, except for Permitted Liens.
The Parent Guarantor has good and valid legal and beneficial title to the
Monitoring System, free and clear of Liens except Permitted Liens.

           3.18 Borrowing for Own Benefit. The Borrower confirms that the Credit
Loans borrowed by it will be used for the purposes set forth in Section 3.13
hereof, are being borrowed exclusively for its own account (within the meaning
of paragraph 8 of the German Money Laundering Act) and the use of such Credit
Loans will comply with all applicable laws, including money laundering laws.

           Section 4. Conditions to Closing. The obligation of the Lenders to
advance the Credit Loans on the Closing Date shall be subject to the prior or
simultaneous satisfaction of the following conditions precedent:

                (a) Delivery of Loan Documents. Each of this Credit Agreement,
the Security Documents, the Parent Guaranty and the Intercreditor Documents
shall have been duly and properly authorized, executed and delivered by the
respective parties thereto and shall be in full force and effect on and as of
the Closing Date. Executed original counterparts of such documents, as executed
and delivered by the respective parties thereto, shall have been delivered to
the Agent.

                (b) Delivery of Charter and Other Documents. The Agent, on
behalf of the Lenders, shall have received from the Borrower, the Parent
Guarantor and Interpool Limited copies, certified by the respective Authorized
Officer or assistant secretary of each to be true and complete as of the Closing
Date, of each of (a) its charter or other incorporation documents as in effect
on such date, (b) its by-laws as in effect on such date, (c) resolutions
authorizing its execution and delivery of each of the Loan Documents to which it
is a party, its performance of all of its agreements and obligations under each
of such documents and the borrowings and other transactions contemplated by this
Agreement, and (d) an incumbency certificate giving the name and bearing a
specimen signature of each individual who shall be authorized to sign, in its
name and on its behalf, each of the Loan Documents to which it is a party, to
make application for the Credit Loans, and to give notices and to take other
action on its behalf under the Loan Documents to which it is a party.

                (c) Acceptance of Agent. Interpool, Inc., the agent for service
of process designated in Section 11 of the Parent Guaranty and Section 23(f),
has accepted such appointment and has delivered evidence of such appointment to
the Agent.

                (d) Collateral Account. The Collateral Account shall have been
established with the Intermediary, and the Agent shall have on-line access to
account statements and account activity in respect thereof.

                (e) Request for Funds. The Borrower shall have given to the
Agent a completed Notice of Borrowing, substantially in the form of Exhibit B
hereto.

                (f) Representations and Warranties. The representations and
warranties of the Borrower, the Parent Guarantor and Interpool Limited contained
in Section 3 and the other Loan Documents in connection herewith on or after the
date hereof shall have been materially correct when made and shall be deemed to
be repeated at and as of the Closing Date, and such representations and
warranties shall be materially correct at and as of the Closing Date.

                (g) Performance; No Default. Each of the Borrower and the Parent
Guarantor shall have performed and complied in all material respects with all
terms and conditions herein or in the other Loan Documents required to be
performed or complied with by it prior to or at the time of the Closing Date,
and no Default or Event of Default shall have occurred and is continuing.

                (h) Delivery of Officer's Certificate. The Agent and each of the
Lenders shall have received an Officer's Certificate dated as of the Closing
Date, in form and substance reasonably satisfactory to the Agent, in which the
Borrower shall represent and warrant to the Lenders that the conditions
precedent set forth in Sections 4(f), 4(g), 4(l), 4(t) (to the Borrower's
knowledge in the case of Sections 4(t)(ii)(y) and(iii)) and 4(u) were satisfied
at and as of the Closing Date.

                (i) Legality; Consents. The making of the Credit Loan to be made
on the Closing Date shall not contravene any Law, regulation, decree or order
binding on the Borrower and all necessary consents in connection with the
transactions contemplated in this Agreement and all other Loan Documents and all
instruments incidental hereto and thereto have been obtained and the Agent, on
behalf of each of the Lenders, shall have received all such certified or copies
of all such instruments and documents as the Agent shall have reasonably
requested.

                (j) Delivery of Certain Documents. The Notes evidencing the
Credit Loans to be made on the Closing Date and the Security Agreement
Supplement for the Closing Date shall have each been duly and properly
authorized, executed and delivered by the respective parties thereto and shall
be in full force and effect on and as of the Closing Date. The executed original
counterpart of such Notes shall be delivered to the Lenders named as payee
thereof and executed original counterparts of such Security Agreement
Supplement, as executed and delivered by the respective parties thereto, shall
have been delivered to the Agent. The attachments to the Security Agreement
Supplement shall be completed as follows:

                          (i) in the case of Schedule 1 (Equipment), there shall
be listed the containers constituting the Eligible Equipment relating to the
Leases referred to in clause (ii) below; and


                          (ii) in the case of Schedule 2 (Leases), there shall
be listed the leases intended to be covered thereby on the Closing Date.


                (k) Opinions of the Borrower's, Parent Guarantor's, Interpool
Limited's and Agent's Counsel. The Agent and the Lenders, shall have received
from (i) Kathleen Francis, Esq., U.S. counsel to the Borrower, the Parent
Guarantor and Interpool Limited, (ii) Lex Caribe, Barbados counsel to the
Borrower, the Parent Guarantor and Interpool Limited, and (iii) Vedder, Price,
Kaufman & Kammholz, P.C., special New York counsel to the Agent, favorable
opinions of counsel in form, scope and substance reasonably satisfactory to the
Agent, each such opinion addressed to the Agent and the Lenders and dated the
Closing Date.

                (l) Security Documents. Subject only to the execution of this
Agreement, the application or delivery of the proceeds of the Credit Loan to be
made on the Closing Date hereunder, the Security Documents and the UCC Financing
Statements and other documents in respect thereto as necessary to enable the
Agent to perfect a legal, valid and enforceable first-priority security interest
in all of the Collateral intended to be conveyed on the Closing Date, shall have
been duly executed by the Borrower, and duly filed or recorded, as applicable,
in all appropriate filing offices or other locations necessary for the
perfection of such security interests, subject only to Permitted Liens not of
record, and all other actions necessary for the perfection of such interests
shall have been completed to the satisfaction of the Agent and its counsel.

                (m) Proceedings and Documents. All proceedings in connection
with the transactions contemplated by this Agreement to be consummated on the
Closing Date and all documents incident thereto shall be reasonably satisfactory
in substance and in form to the Lenders and the Agent and the Agent's special
counsel, and the Agent, on behalf of the Lenders, and such counsel shall have
received all information and such counterpart originals or certified or other
copies of such documents as the Lenders, the Agent or such counsel may
reasonably request.

                (n) Compliance Certificate. To the extent the Borrower has
produced the requisite financial statements by the Closing Date to enable it to
so prepare such certificate, the Agent and each of the Lenders shall have
received a Certificate, substantially in the form of Exhibit D (a Compliance
Certificate), duly executed by an Authorized Officer of the Borrower.

                (o) No Material Adverse Changes, Etc. No event shall have
occurred or shall result after giving effect to the funding contemplated
hereunder that may cause a Materially Adverse Effect. There shall not have
occurred any material adverse change, including in governmental regulations, and
other Laws or policies, affecting the Parent Guarantor or the Borrower.

                (p) Evidence of Insurance. Evidence of insurance complying with
the requirements of Section 6.8 for the Equipment to be financed on the Closing
Date, in scope, form and substance customary with industry standards, and naming
the Agent as an additional insured and/or loss payee, and stating that such
insurance shall not be canceled or revised without at least 30 days' prior
written notice by the insurer to the Agent.

                (q) Litigation. As of the date of the Closing Date, there shall
be no actions, suits or proceedings pending or, to either the Parent Guarantor
or its Subsidiaries' knowledge, threatened against either the Parent Guarantor
or its Subsidiaries or which could be reasonably be expected to have a
Materially Adverse Effect.

                (r) Fees. The Borrower shall have paid the fees for the Closing
Date referred to in Section 2.6.

                (s) Copies of Purchase Documentation, Invoices, Bills of Sale
and Other Title Documents. The Agent and each of the Lenders shall have received
copies of purchase documentation, invoices, bills of sale and other evidence of
payment indicating that the manufacturers and/or sellers of the Equipment listed
in Schedule 1, and identified as having been purchased in 2005 therein, to the
Security Agreement Supplement delivered on the Closing Date (the "Closing Date
Equipment") have received payment in full of the cost thereof.

                (t) No Defaults; Absence of Material Adverse Change; etc.

                          (i) No Default or Event of Default shall have occurred
and then be continuing or would result from the execution and delivery of the
Loan Documents.


                          (ii) No change in the financial condition of (x) any
of the Parent Guarantor, the Borrower or any of their respective Subsidiaries or
(y) any Lessee, which would materially and adversely affect the Borrower's
ability to perform their obligations under the Loan Documents.


                          (iii) The Equipment is in good working order and no
Event of Loss has occurred with respect to any item of Equipment.


                          (iv) The Borrower is a Subsidiary of the Parent
Guarantor, 100% of whose Voting Stock shall be owned directly or indirectly by
the Parent Guarantor.


                (u) Title. The Borrower has good title to the Collateral
described in the Security Agreement and the Security Agreement Supplement
delivered on the Closing Date, free and clear of all Liens other than Permitted
Liens.

                (v) Eligible Leases. The Agent, on behalf of the Lender, shall
have received the original counterpart of each Lease specified in the Security
Agreement Supplement delivered on the Closing Date that constitutes "chattel
paper".

                (w) Notice of Assignment. The Agent shall have received from the
Borrower a Notice of Assignment addressed to each Lessee (or delivered in blank)
under each Lease, such Notice of Assignment to be held by the Agent and
distributed to such Lessee only in accordance with Section 3(c) of the Security
Agreement.

                (x) Equipment. The Agent and each Lender shall be satisfied with
the nature of the Equipment, and such Equipment shall on average (calculated on
the basis of (i) number of units and (ii) Net Present Value) not be older than
six years (from day of delivery thereof by the respective manufacturer thereof).

                (y) Financial Markets. The Agent shall not have determined that
there has been a material adverse change in the financial markets relevant for
the financing of the Credit Loans to be disbursed on the Closing Date, and it
shall not be unlawful or impractical for each Lender to make Dollar-denominated
loans or to purchase the Dollar-denominated obligations necessary for such
Lender to make or maintain such Credit Loans.

           Section 5. Substitution in Connection with an Event of Loss. In
connection with any Casualty Item, the Borrower will have the right to pledge to
the Agent, on behalf of the Lenders, one or more items of Equipment (Substitute
Equipment) in substitution for a Casualty Item if:

                          (i) such Substitute Equipment (A) is Eligible
Equipment, (B) has a Net Present Value that is not less than the Net Present
Value of the Casualty Item and (C) is subject to the same Eligible Lease as the
Casualty Item was subject; and


                          (ii) such substitution is completed on or before the
third Payment Date following the date on which such Event of Loss occurred.


           Any substitution of Substitute Equipment for a Casualty Item pursuant
to this Section 5.1 will be effected by completion of the following items: (i)
delivery to the Agent by the Borrower of a supplement to the Security Agreement
duly subjecting such Replacement Equipment to the Lien of the Security
Agreement; and (ii) filing of an amendment to the UCC Financing Statements and
the Statement of Charge filed in Barbados in order to reflect the addition of
such Substitute Equipment as collateral. Upon the effectiveness of a
substitution of Substitute Equipment in accordance with this Section 5.1, the
Borrower shall not be required to make the prepayment in respect of the related
Casualty Item as provided in Section 2.7(b).

           Section 6. Affirmative Covenants. So long as any amounts are owing
with respect to the Notes or otherwise pursuant to this Agreement:

           6.1 Punctual Payment. The Borrower agrees to duly and punctually pay
or cause to be paid the principal and interest on the Notes and all fees and
other amounts from time to time owing hereunder, all in accordance with the
terms of this Agreement and the Notes.

           6.2 Location of Office. The Parent Guarantor agrees to maintain its
chief executive office and principal place of business at 211 College Road East,
Princeton, New Jersey 08540, or at such other address as the Parent Guarantor
shall designate in a notice to the Agent and each Lender at least sixty (60)
days prior to the effective date of such relocation.

           6.3 Records and Accounts; Collateral Tracking System. The Borrower or
the Parent Guarantor: (a) will keep true consolidating and consolidated records
and books of account in which full, true and correct entries will be made in
accordance with generally accepted accounting principles and maintain adequate
accounts and reserves for all taxes (including, income taxes), all depreciation,
depletion, obsolescence and amortization of its properties, all contingencies,
and all other reserves; and (b) maintain computerized systems capable of
tracking the Eligible Equipment and Lease Income on a per unit basis, enabling
the Parent Guarantor and the Borrower at all times to identify the same by Lease
and any Lessee (the Monitoring System).

           6.4 Financial Statements, Certificates and Information. The Parent
Guarantor will furnish to each of the Lenders:

                 (a) (i) Within 180 days after the end of each fiscal year of
the Parent Guarantor, consolidated balance sheets of the Parent Guarantor and
its consolidated Subsidiaries, as at the end of such fiscal year, and
consolidated statements of income, cash flows and retained earnings of the
Parent Guarantor and its consolidated Subsidiaries for the fiscal year then
ended, each setting forth in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with generally
accepted accounting principles consistently applied, accompanied by a report and
opinion of KPMG LLP (or such other independent certified public accountants of
nationally recognized standing as are reasonably acceptable to the Lenders),
which report and opinion shall have been prepared in accordance with generally
accepted auditing standards and shall be unqualified as to "going concern"
status, scope of audit or conformity with GAAP and (ii) within 180 days after
the end of each fiscal year of the Borrower, consolidated balance sheets of the
Borrower and its consolidated Subsidiaries, as at the end of such fiscal year,
and consolidated statements of income, cash flows and retained earnings of the
Borrower and its consolidated Subsidiaries for the fiscal year then ended, each
setting forth in comparative form the figures for the previous fiscal year, all
in reasonable detail, prepared in accordance with generally accepted accounting
principles consistently applied, except for the lack of footnotes thereto, and
certified by the principal financial or principal accounting officer of the
Borrower;

                 (b) As soon as available and, in any event, within ninety (90)
days after the end of each of the first three fiscal quarters in each fiscal
year of the Parent Guarantor thereafter a consolidated balance sheet of the
Parent Guarantor and its consolidated Subsidiaries as at the end of such fiscal
quarter, and consolidated statements of income and reconciliation of surplus of
the Parent Guarantor and its consolidated Subsidiaries for the portion of the
fiscal year then ended, all in reasonable detail, prepared in accordance with
generally accepted accounting principles consistently applied, except for the
lack of footnotes thereto, and certified by the principal financial or principal
accounting officer of the Parent Guarantor or each the Borrower, as the case may
be, but subject to normal, recurring year-end adjustments;

                 (c) Following a request therefor by the Agent, within 30 days
after the end of each fiscal year of the Parent Guarantor, Parent Guarantor's
and the Borrower's financial forecast for the five fiscal years following such
fiscal year (the first forecast subject to this clause (c) being that for the
2006 fiscal year), including its income, balance sheet and cash flow forecast;

                 (d) (i) Concurrently with the delivery of each financial
statement pursuant to paragraphs (a) and (b) of this Section 6.4, a Compliance
Certificate, signed on behalf of the Parent Guarantor by its principal financial
or principal accounting officer and (ii) on each Payment Date, a Borrowing Base
Certificate signed on behalf of the Borrower by an Authorized Officer as to the
Borrower's Borrowing Base as at such date;

                 (e) Promptly upon receipt thereof, copies of all management
letters of substance and other reports of substance which are submitted to the
Borrower or the Parent Guarantor by their accountants in connection with any
annual or interim audit of the books of the Borrower or the Parent Guarantor
made by such accountants;

                 (f) Promptly upon their becoming available, copies of such
other financial statements and reports, if any, as the Borrower and/or the
Parent Guarantor may be required to file with the Securities and Exchange
Commission or any similar or corresponding governmental commission, department
or agency substituted therefor, or any similar or corresponding governmental
commission, department, board, bureau, or agency, federal or state, to the
extent that such are publicly available;

                 (g) If and when the Borrower and/or the Parent Guarantor gives
or is required to give notice to the PBGC of any "Reportable Event" (as defined
in Section 4043 of ERISA) with respect to any Plan that might constitute grounds
for a termination of such Plan under Title IV of ERISA, or knows that any member
of the Controlled Group or the plan administrator of any Plan has given or is
required to give notice of any such Reportable Event, a copy of the notice of
such Reportable Event given or required to be given to the PBGC;

                 (h) Upon the request of the Agent, within 180 days after the
end of each fiscal year of the Parent Guarantor, an updated Dynamar Report (or
equivalent such report) of each Lessee; and

           6.5 With reasonable promptness, such other data as the Agent or any
of the Lenders (acting through the Agent so long as no Event of Default is
continuing) may reasonably request.

           6.6 Business and Corporate Existence. The Parent Guarantor and the
Borrower will keep in full force and effect its corporate existence and all
rights, licenses, leases and franchises reasonably necessary to the conduct of
its business and comply with (a) all applicable laws and regulations wherever
its business is conducted, (b) the provisions of its charter documents or
by-laws, and (c) all agreements and instruments by which it or any of its
properties may be bound and all applicable decrees, orders and judgments, in
each case in such manner that a Materially Adverse Effect will not result.

           6.7 Payment of Taxes. The Parent Guarantor and the Borrower will
promptly pay and discharge all lawful taxes, assessments and governmental
charges or levies imposed upon them or upon their income or profit or upon any
property, real, personal or mixed, belonging to them, provided that none of the
Borrower, the Parent Guarantor or any of its Subsidiaries shall be required to
pay any such tax, assessment, charge or levy if the same shall not at the time
be due and payable or can be paid thereafter without penalty or if the validity
thereof shall currently be contested in good faith by appropriate proceedings
diligently pursued and if the Borrower, the Parent Guarantor or such Subsidiary,
as the case may be, shall have set aside on its books reserves deemed by it
adequate with respect to such tax, assessment, charge or levy.

           6.8 Repayment of Bridge Note. The Parent Guarantor and the Borrower
will furnish to the Agent evidence of repayment in full of the promissory note
in the amount of $332,200,000 dated as of November 30, 2005 given by the
Borrower in favor of Interpool Limited on or before December 31, 2005.

           6.9 Insurance. (a) The Borrower will promptly effect and maintain, or
cause to be effected and maintained by each Lessee, with financially sound and
reputable companies, insurance policies: (i) insuring the Equipment against loss
by war, fire, explosion, theft and such other casualties as are usually insured
against by first class companies engaged in the same or a similar business and
with coverage, and with respect to any Container, in an amount (on a combined
basis taking into consideration the insurance maintained both by the Borrower
and any applicable Lessee) at least equal to the replacement cost of such
Container, and (ii) insuring the Borrower against liability for personal injury
and property damage liability, caused by, or relating to, the Equipment or its
use, with such levels of coverage and deductibles that are customary with first
class industry standards. The Agent and the Lenders reserve the right (but shall
not have the obligation) to obtain (i) at the Borrower's expense, insurance with
respect to any or all of the foregoing risks if the Borrower shall fail to
obtain such coverage in the specified amounts, and (ii) additional insurance on
its own behalf with respect to any or all of the foregoing risks (or any other
risk). All insurance maintained by the Borrower for loss or damage of the
Equipment shall provide that losses, if any, shall be payable to Agent or its
designee as sole loss payee for its loss and the Borrower shall utilize its best
efforts to have all checks relating to any such losses delivered promptly to
Agent or such other person designated by the Agent. The Agent and each Lender
shall be named as an additional insured with respect to all such liability
insurance maintained by the Borrower. The Borrower shall pay, or cause to be
paid, the premiums with respect to all such insurance and deliver to Agent
evidence satisfactory to Agent of such insurance coverage. The Borrower shall
cause to be provided to Agent, not less than fifteen (15) days prior to the
scheduled expiration or lapse of such insurance coverage, evidence satisfactory
to Agent of renewal or replacement coverage. Each insurer shall agree, by
endorsement upon the policy or policies issued by it or by independent
instrument furnished to Agent, that (i) it will give each additional insured and
the loss payee thirty (30) days' prior written notice of the effective date of
any material alteration, cancellation or non-renewal of such policy; (ii) the
interest of any named additional insurance or loss payee other than the Borrower
shall not be invalidated by any actions, inactions, breach of warranty or
conditions or negligence of the Borrower or any other person with respect to
such policy or policies and (iii) it will permit the Agent and/or the Lender(s)
to make payments to effect the continuation of coverage upon notice of
cancellation due to nonpayment of premium.

                 (b) The Parent Guarantor and the Borrower will maintain with
financially sound and reputable insurance companies insurance on all other
properties and assets in at least such amounts and against at least such risks
as are usually insured against in the same general area as that in which it is
located and by companies engaged in the same or similar businesses.

           6.10 Inspection of Properties and Books; Containers Monitoring
System. (a) The Parent Guarantor and the Borrower will permit the Agent or any
Lender, or any of their designated representatives or agents, at any reasonable
time during business hours and at reasonable intervals of time, once per
calendar year, and upon reasonable prior written notice (or, if a Default or an
Event of Default shall have occurred and then be continuing, at any time,
without prior notice and at the Borrower's expense and more frequently than once
a year), to (i) to the extent permitted under the related Lease, visit, inspect
and appraise the Equipment and properties of the Borrower and the Parent
Guarantor; (ii) examine and make copies of and take abstracts from the books and
records of the Borrower and the Parent Guarantor, including Equipment purchase
orders and purchase agreements; (iii) obtain from the Borrower such other
information regarding the Equipment as the Agent or such Lender may reasonably
request promptly following such request; and (iv) discuss the affairs, finances
and accounts of the Borrower and the Parent Guarantor with their appropriate
officers, employees and accountants. The Borrower shall pay for the cost and
expense (including, inter alia, travel) of the Agent in conducting all such
inspections, if an Event of Default has occurred and is then continuing.

                 (b) The Borrower will permit the Agent or any Lender, or any of
their designated representatives or agents, at any reasonable time during
business hours and at reasonable intervals of time, once per calendar year, and
upon reasonable prior written notice (or, if a Default or an Event of Default
shall have occurred and then be continuing, at any time during business hours,
without prior notice and at the Borrower's expense and more frequently than once
a year), to (i) visit, inspect and have access to the Monitoring System relating
to the Equipment and (ii) obtain information from the Monitoring System
reasonably required to obtain a fair picture of the condition and lease status
of the Equipment.

                 (c) Notwithstanding the foregoing provisions of this Section
6.9, so long as no Event of Default is continuing, any of the rights of a Lender
under this Section 6.9 shall be exercised through the Agent.

           6.11 Licenses and Permits. The Borrower will cause all Equipment
which, under applicable Law, is required to be registered, to be properly
registered in the name of the Borrower and cause all Equipment, the ownership of
which, under applicable law, is evidenced by a certificate of title, to be
properly titled in the name of the Borrower. If at any time while any of the
Notes are outstanding, any authorization, consent, approval, permit or license
from any Governmental Authority shall become necessary or required in order that
the Borrower may fulfill any of its obligations hereunder, the Borrower shall
immediately take or cause to be taken all steps reasonably necessary to obtain
such authorization, consent, approval, permit or license and furnish the Agent
with evidence thereof.

           6.12 Notice of Material Claims and Litigation. The Parent Guarantor
and the Borrower will promptly notify the Agent and each Lender of the
commencement of any claims (other than claims under a policy of insurance in
amounts which, together with any interest accrued thereon, do not exceed the
face value of such policy), actions, suits, proceedings or investigations of any
kind pending or threatened against the Borrower, the Parent Guarantor or any of
its Subsidiaries before any court, tribunal or administrative-agency or board in
an amount in excess of $5,000,000, or which, if adversely determined, might,
either in any case or in the aggregate, have a Materially Adversely Effect or
materially impair the right of the Parent Guarantor and its Subsidiaries
considered as a whole, or the Borrower considered individually, to carry on
their respective businesses substantially as now conducted, or which question
the validity of this Agreement, any Note or the Security Documents or any action
taken or to be taken pursuant hereto or thereto.

           6.13 Further Assurances. The Parent Guarantor and the Borrower will
cooperate with the Agent and the Lenders and take such further actions and
execute such further instruments and agreements as the Agent may reasonably
request to carry out to the Lenders' satisfaction the transactions contemplated
by this Agreement.

           6.14 Pension Plans. The Parent Guarantor and the Borrower will:

                 (a) Fund any Guaranteed Pension Plan as required by the
provisions of Section 302 of ERISA and Section 412 of the Code, and make all
contributions to a Multiemployer Plan required pursuant to any applicable
collective bargaining agreement.

                 (b) Furnish promptly to the Agent a copy of any notice of
termination of a Guaranteed Pension Plan required to be sent to the Pension
Benefit Guaranty Corporation and a copy of any report or demand sent or received
by or with respect to a Guaranteed Pension Plan pursuant toss.ss.4041, 4041A,
4042, 4043, 4062, 4063, 4065, 4066 or 4068 of ERISA or under subtitle E of Title
IV of ERISA.

                 (c) Furnish promptly to the Agent a copy of all Forms 5500,
Forms 5500-C and/or Forms 5500-R relating to a Guaranteed Pension Plan, together
with all attachments thereto, including any actuarial statement relating to a
Guaranteed Pension Plan required to be submitted underss.103 (d) of ERISA.

                 (d) Cause any Guaranteed Pension Plan to pay all benefits when
due.

                 (e) Furnish the Agent with copies of any request for waiver
from the funding standards or extension of the amortization periods required by
Section 303 and 304 of ERISA or Section 412 of the Code, with respect to any
Guaranteed Pension Plan no later than the date on which the request is submitted
to the Department of Labor or the United States Internal Revenue Service, as the
case may be.

                 (f) Promptly notify the Agent of any "complete withdrawal",
"partial withdrawal" or "reorganization" with respect to any Multiemployer Plan
as such terms are defined in ERISA.

                 (g) With respect to any Guaranteed Pension Plan, promptly
notify the Agent upon the occurrence of any "Reportable Event" as defined in
ERISA.

           6.15 Use of Proceeds. The Borrower will cause the proceeds of the
Credit Loans to be used only for general corporate purposes of the Borrower in
the ordinary course of business and the refinancing of the Equipment.

           6.16 Notice of Default. Promptly, upon becoming aware thereof, the
Borrower will give written notice to the Agent and each Lender of: (a) the
occurrence of any Default or Event of Default, specifying the nature and
duration thereof and the action being or proposed to be taken with respect
thereto, (b) any litigation or proceeding affecting the Borrower, the Parent
Guarantor or any of its Subsidiaries or any of their properties or assets which,
if adversely determined, might have a Materially Adverse Effect, (c) any dispute
between the Borrower, the Parent Guarantor or any of its Subsidiaries and any
Governmental Authority that might materially interfere with their normal
business operations, and (d) any Materially Adverse Effect.

           6.17 Servicing Agreement. The Borrower will enter into the Servicing
Agreement, and will ensure it comes into effect, no later than December 31,
2005.

           6.18 Distributions by Interpool Containers Funding II, SRL. The
Borrower, the Parent Guarantor and Interpool Limited will ensure that Interpool
Containers Funding II, SRL makes equity distributions to the Borrower, to the
Parent Guarantor or to any other Subsidiary of the Parent Guarantor including
Interpool Limited only by way of payment to the Borrower into the account the
subject of the Account Control Agreement.

           6.19 Sale of Assets by Interpool Container Funding II, SRL. If
Interpool Container Funding II, SRL sells or is to sell more than 25% of the sum
of (i) the Aggregate Finance Lease Value (as defined in the credit agreement
referred to in the Servicing Agreement) and (ii) the Aggregate Net Book Value
(as defined in the credit agreement referred to in the Servicing Agreement),
then the Borrower shall first reduce the Aggregate Note Principal Balance to an
amount no greater than 80% of the Aggregate Net Present Value (from such date
the Borrowing Base shall be the lower of the Borrowing Base specified in
Schedule 5 and 80%).

           Section 7. Negative Covenants. So long as any amounts are owing with
respect to the Notes or otherwise pursuant to this Agreement:

           7.1 Liens. The Borrower will not create, incur, assume or permit to
exist any Liens on the Borrower's interest in the Monitoring System, except
Permitted Liens.

           7.2 Maximum Funded Debt to Tangible Net Worth. The Parent Guarantor
will not, at the end of any fiscal quarter, permit the ratio of (i) Funded Debt
to (ii) Tangible Net Worth, to exceed the ratio of 4.0 to 1.

           7.3 Minimum Tangible Net Worth. The Parent Guarantor will not, at the
end of any fiscal quarter, permit Tangible Net Worth to be less than Three
Hundred Million Dollars ($300,000,000).

           7.4 Fixed Charge Coverage Ratio. The Parent Guarantor will not, at
the end of any fiscal quarter, permit the ratio of (A) for the rolling four
quarter period ending on the last day of such quarter, the sum of (i) Earnings
Available for Fixed Charges, plus (ii) depreciation to (B) Fixed Charges for
such period, to be less than 1.5 to 1.

           7.5 Additional Financial Covenants. If on or after the Closing Date,
the Parent Guarantor, the Borrower or any of their respective Subsidiaries
either incur additional Indebtedness for borrowed money or amend the
documentation for any Indebtedness for borrowed money outstanding on the Closing
Date, so as to either (i) incorporate additional financial covenants or (ii)
amend covenants of the type set forth in Section 7.2, 7.3 or 7.4 hereof in such
a way as to make such covenant more restrictive, then the Borrower shall
promptly (but in no event later than ten (10) Business Days thereafter) notify
the Agent and each Lender of such occurrence. If the Majority Lenders so elect,
then upon notice of such election to the Parent Guarantor, such revised and/or
additional financial covenants shall automatically be incorporated by reference
into this Agreement without the need for further action by any party whatsoever.
Thereupon, the Agent and each Lender shall have a separate and independent right
to enforce such revised and/or additional financial covenants.

           7.6 Distributions. (a) The Borrower shall not make or declare any
Distributions (i) to Interpool Limited after December 31, 2005 if and so long as
any amounts remain outstanding on account of the Tranche B Loans, or (ii) to the
Parent Guarantor or any other Person so long as any amounts remain outstanding
on account of the Tranche B Loans.

                 (b) Interpool Limited shall not make or declare any
Distributions to Parent Guarantor after December 31, 2005 if and so long as any
amounts remain outstanding on account of the Tranche B Loans.

                 (c) The Parent Guarantor shall not make any Distributions or
make tender offers to its shareholders with the proceeds of any Credit Loans.

           7.7 Merger, Consolidation or Sale of Assets, Etc. The Parent
Guarantor will not:

                 (a) Become a party to any merger or consolidation, or take any
action looking to the dissolution or liquidation of the Parent Guarantor or the
Borrower other than, so long as no Default or Event of Default shall have
occurred and be continuing, (A) the merger or consolidation of the Borrower into
the Parent Guarantor or Interpool Limited, or (B) any consolidation or merger of
the Parent Guarantor for which all of the following conditions precedent are
satisfied:

                         (i) if the Parent Guarantor is not the surviving entity
the person formed by such consolidation or merger (each such corporation and
each such person or entity being hereinafter called a Successor) shall execute
and deliver to the Agent and each Lender (x) an agreement in form and substance
reasonably satisfactory to the Lessor containing an assumption by such Successor
of the due and punctual performance of each covenant and condition of the Parent
Guarantor under this Agreement and the Parent Guaranty and (y) an opinion of
counsel as to the due execution, delivery and enforceability of such agreement
and any tax matters incidental to such transaction requested by Agent;


                         (ii) immediately after giving effect to such
transaction, (1) no Default or Event of Default (including no breach of the
financial covenants set forth in Section 7.2, 7.3, 7.4 or 7.5 hereof) shall have
occurred and be continuing, and the Successor shall have delivered an officer's
certificate to such effect and (2) the Lenders will not suffer any adverse tax
treatment; and


                          (iii) the relevant Successor is, in the reasonable
opinion of each of the Lenders, at least of the same creditworthiness as the
Parent Guarantor immediately prior to such merger or consolidation and, if not,
such Successor provides each of the Lenders with alternative security acceptable
to each of the Lenders.


                 7.8 ERISA. The Parent Guarantor will not permit any Plan
maintained by it to (a) engage in any "prohibited transaction" (as defined in
Section 4975 of the Code) which could reasonably be expected to result in
material liability for excise taxes or fiduciary liability under Section 406 of
ERISA, (b) incur any "accumulated funding deficiency" (as defined in Section 302
of ERISA) whether or not waived, or (c) terminate any Plan in a manner that
could result in the imposition of a Lien or encumbrance on the assets of the
Parent Guarantor or any of its Subsidiaries pursuant to Section 4068 of ERISA.

           7.9 Public Utility Holding Company. The Parent Guarantor will not
directly or indirectly own, control or hold with power to vote any "voting
security" of an "electric utility company" or a "gas utility company" or of a
"holding company" holding any "voting security" of either the foregoing, as such
terms are defined in the Public Utility Holding Company Act of 1935.

           7.10 Transactions with Affiliates. Neither the Parent Guarantor nor
the Borrower will enter into or permit to exist, directly or indirectly, any
transaction with any Affiliate of the Parent Guarantor or any Subsidiary
thereof, except for transactions made on fair and reasonable terms which are no
more favorable to such Affiliate than would be obtained in a comparable
arm's-length transaction with a person that is not an Affiliate.

           7.11 Dispositions of Collateral. The Borrower will not sell,
transfer, exchange or otherwise dispose of any of the Collateral, except :

                          (i) following release thereof in accordance with
Section 2.7(g) hereof; and


                          (ii) sale or dispositions of Eligible Equipment in
connection with an Event of Loss.


           7.12 Stock Dispositions. The Parent Guarantor and Interpool Limited
will not assign, transfer or otherwise create any Lien upon any of their
respective interests in the Borrower. The Borrower will not assign, transfer or
otherwise create any Lien upon any of its interests in Interpool Container
Funding II, SRL.

           7.13 Subordination of Other Indebtedness. The Borrower shall not
incur Indebtedness to Interpool Limited, the Parent Guarantor or any Subsidiary
of the Parent Guarantor that is not fully subordinated to the Borrower's
obligations to the Agent and the Lenders under the Loan Documents.

           7.14 Servicing Agreement. If the Servicing Agreement is terminated,
the Borrower shall, within 30 days of such termination, reduce the Aggregate
Note Principal Balance to an amount no greater than 80% of the Aggregate Net
Present Value (from such date the Borrowing Base shall be the lower of the
Borrowing Base specified in Schedule 5 and 80%).

           Section 8. Events of Default. The occurrence and continuation of any
of the following events shall be Events of Default (or, if the giving of notice
or lapse of time or both is required, then prior to such notice and/or lapse of
time, the occurrence of such events shall be Defaults):

                 (a) if the Borrower shall default in the payment of any
installment of the principal of, or interest on, any Note (including any
mandatory prepayment set forth in Section 2.7 hereof) when the same shall become
due and payable, whether at maturity or at any date fixed for payment or
prepayment or by declaration or otherwise, and such condition shall continue
unremedied for five Business Days; or

                 (b) (i) if the Borrower shall default in the payment of any
amounts owing pursuant to the terms of any Loan Document (not otherwise
addressed in clause (a) above or clause (ii) hereof) when the same shall become
due and payable, and such condition shall continue unremedied for ten Business
Days or (ii) if the Borrower or the Parent Guarantor shall default in the
payment of any fee or expense when the same shall become due and payable, and
such condition shall continue unremedied for ten Business Days after notice,
unless the subject fee or expense is the subject of a good faith dispute; or

                 (c) if the Parent Guarantor, the Borrower or Interpool Limited
shall default in the performance of or compliance with any term contained in
Section 7; or

                 (d) if the Parent Guarantor or the Borrower shall default in
the performance of or compliance with any term contained in Sections 6.1 through
6.15 which could reasonably be expected to materially adversely affect the Agent
or the Lenders and such default shall not have been remedied within ten Business
Days after notice thereof shall have been given to the Borrower by the Agent; or

                 (e) if the Parent Guarantor or the Borrower shall default in
the performance of or compliance with any term contained herein (other than
those referred to above in this Section 8), or in any of the other Loan
Documents which could reasonably be expected to materially adversely affect the
Agent or the Lenders, and such default shall not have been remedied within 30
days after notice thereof shall have been sent to the Borrower by the Agent; or

                 (f) if any representation or warranty made by the Borrower or
the Parent Guarantor herein or in any of the other Loan Documents, in any other
documents or agreements executed in connection with the transactions
contemplated by this Agreement or in any certificate delivered hereunder shall
prove to have been false or incorrect in any material respect on the date when
made or deemed to have been made and which could reasonably be expected to
materially adversely affect the Agent or the Lenders, and if curable (together
with any adverse consequences) such falsity or incorrectness shall not have been
cured (together with such consequences) within 30 days after notice thereof
shall have been sent to the Parent Guarantor by the Agent; or

                             (1) Subject to clause (2) below, if the Borrower or
the Parent Guarantor shall fail (i) to pay (as principal or guarantor or other
surety) any principal of or premium, if any, or interest on any Specified
Indebtedness (other than any Specified Indebtedness not exceeding $5,000,000 in
aggregate principal (or other relevant) amount) beyond any applicable grace
period, or (ii) to observe or perform any of the terms of any evidence of any
Specified Indebtedness or any agreement relating thereto (other than any
Specified Indebtedness not exceeding $25,000,000 in aggregate principal (or
other relevant) amount) and such condition gives the holders of such Specified
Indebtedness the right to cause such Indebtedness to be due prior to its stated
maturity and shall continue unremedied for thirty (30) days; or (iii) the
Specified Indebtedness of the Borrower or the Parent Guarantor (other than any
Indebtedness not exceeding $5,000,000 in aggregate principal (or other relevant)
amount) shall be accelerated or otherwise required to be paid or prepaid prior
to the scheduled maturity therefor.


                              (2) If the Parent Guarantor certifies to the Agent
in writing that no other facility relating to the Parent Guarantor's or
Borrower's Specified Indebtedness (other than Specified Indebtedness not
exceeding $5,000,000 in aggregate principal (or other relevant) amount) contains
a cross-default or cross-acceleration provision that is less favorable to the
Borrower and the Parent Guarantor as this provision, then the Agent, the
Lenders, the Parent Guarantor and the Borrower agree to amend this Agreement
such that the provisions of Section 8(g)(1) shall be consistent with the next
least favorable provisions contained in the Parent Guarantor's or Borrower's
facilities relating to Specified Indebtedness (as certified to them in writing
by the Parent Guarantor); provided that such provision shall never be more
favorable to the Parent Guarantor or the Borrower than the cross-default and
cross-acceleration provisions contained in the Amended and Restated Credit
Agreement, dated as of November 1, 2004, among Interpool Container Funding, SRL,
as the borrower, Interpool, Inc., as parent guarantor, Fortis Bank (Nederland)
N.V., as the agent and the lenders named therein, as in effect on the date
hereof; or


                 (h) if the Borrower or the Parent Guarantor shall (i) fail to
pay its debts generally as the same shall become due, or (ii) apply for or
consent to the appointment of, or the taking of possession by, a receiver,
custodian, trustee, liquidator or similar official of itself or of all or a
substantial part of its property, (iii) be generally not paying its debts as
such debts become due, (iv) make a general assignment for the benefit of its
creditors, (v) commence a voluntary case under the Federal Bankruptcy Code (as
now or hereafter in effect), (vi) take any action or commence any case or
proceeding under any law relating to bankruptcy, insolvency, reorganization,
winding-up or composition or adjustment of debts, or any other law providing for
the relief of debtors, (vii) fail to contest in a timely or appropriate manner,
or acquiesce in writing to, any petition filed against it in an involuntary case
under the Federal Bankruptcy Code or other law, (viii) take any action under the
laws of its jurisdiction of incorporation or organization similar to any of the
foregoing, or (ix) take any corporate action for the purpose of effecting any of
the foregoing; or

                 (i) if a proceeding or case shall be commenced, without the
application or consent of the Borrower or the Parent Guarantor in any court of
competent jurisdiction, seeking (i) the liquidation, reorganization,
dissolution, winding up, or composition or readjustment of its debts, (ii) the
appointment of a trustee, receiver, custodian, liquidator or the like of it or
of all or any substantial part of its assets, or (iii) similar relief in respect
of it, under any law relating to bankruptcy, insolvency, reorganization,
winding-up or composition or adjustment of debts or any other law providing for
the relief of debtors, and such proceeding or case shall continue undismissed,
or unstayed and in effect, for a period of 60 days; or if an order for relief
shall be entered in an involuntary case under the Federal Bankruptcy Code,
against the Borrower or the Parent Guarantor, or if action under the laws of the
jurisdiction of incorporation or organization of the Borrower or the Parent
Guarantor similar to any of the foregoing shall be taken with respect to the
Borrower or the Parent Guarantor and shall continue unstayed and in effect for
any period of 60) days; or

                 (j) if a judgment or order for the payment of money shall be
entered against the Borrower or the Parent Guarantor by any court, or if a
warrant of attachment or execution or similar process shall be issued or levied
against property of the Borrower or the Parent Guarantor, that in the aggregate
exceeds $5,000,000 in value and such judgment, order, warrant or process shall
continue undischarged, unsatisfied or unstayed for sixty (60) days; or

                 (k) if the Borrower or the Parent Guarantor or any member of
the Controlled Group shall fail to pay when due an amount or amounts aggregating
in excess of $5,000,000 that it shall have become liable to pay to the PBGC or
to a Plan under Title IV of ERISA; or if notice of intent to terminate a Plan or
Plans in a "distress situation" under Section 4041(c) of ERISA shall be filed
under Title IV of ERISA by the Borrower, the Parent Guarantor, any member of the
Controlled Group, any plan administrator or any combination of the foregoing; or
if any of such Persons files a notice of intent to terminate a Plan or Plans
pursuant to a "standard" termination that qualifies as such due to an agreement
by the Borrower of any member of the Controlled Group to contribute additional
amounts to such Plan or Plans; or if the PBGC shall institute proceedings under
Title IV of ERISA to terminate or to cause a trustee to be appointed to
administer any such, Plan or Plans or a proceeding shall be instituted by a
fiduciary of any such Plan or Plans against the Parent Guarantor and such
proceedings shall not have been dismissed within thirty (30) days thereafter; or
if a condition shall exist by reason of which the PBGC would be entitled to
obtain a decree adjudicating that any such Plan or Plans must be terminated; or

                 (l) if any of the Loan Documents shall for any reason cease to
be in full force and effect in any material respect; or

                 (m) with respect to the Parent Guarantor, if, (i) with the
exception of the following owners (or members of their immediate families and
related entities), (A) Martin Tuchman, presently acting as the Chief Executive
Officer of the Parent Guarantor, (B) Raoul J. Witteveen and (C) Warren
Serenbetz, any Person, or two or more Persons acting in concert, shall have
acquired beneficial ownership, directly or indirectly, of more than 50% of the
combined economic or voting interests in the Parent Guarantor, or (ii) any
Person referred to in the foregoing clause (i), or two or more such Persons
acting in concert, shall have acquired by contract or otherwise, or shall have
entered into a contract or arrangement that, upon consummation, will result in
its or their acquisition of the power to exercise, directly or indirectly, a
controlling influence over the composition of the board of directors or other
similar management body of the Parent Guarantor, or otherwise over the
management or policies of the Parent Guarantor; or with respect to the Borrower,
if the Parent Guarantor shall for any reason cease to own directly or indirectly
at least 51% of the issued and outstanding voting stock of the Borrower or
otherwise cease to have a controlling influence over the composition of the
board of directors of the Borrower or otherwise over the management or policies
of the Borrower; or

                 (n) the primary business of the Parent Guarantor or the
Borrower is no longer the business of ownership, leasing and/or management of
intermodal transportation equipment.

           Section 9. Remedies.

                 (a) Upon the occurrence of an Event of Default of a kind
described in Sections 8(h) and (i), the Commitments shall be automatically
terminated and the then unpaid principal balance of, and accrued interest on,
all Notes and all other amounts then payable hereunder, if not already due,
shall immediately become and be due and payable, all without demand or notice to
the Borrower or other formalities, all of which are hereby expressly waived by
the Borrower.

                 (b) Upon the occurrence of an Event of Default which is not of
a kind described in Sections 8(h) and (i), any of the following actions may be
taken: the Agent may, with the consent of the Majority Lenders, or shall, upon
the request of the Majority Lenders, by notice to the Borrower, terminate the
Commitments and/or declare the then unpaid principal balance of, and accrued
interest on, all Credit Loans and all other amounts owing to the Lenders and the
Agent under this Agreement and the other Loan Documents to be due and payable
forthwith.

                 (c) In the event the maturity of the Credit Loans shall have
been accelerated pursuant to the foregoing Sections 9(a) or 9(b), the Borrower
will cause the Lease Income paid from and after such time to be paid directly to
the Agent under the Security Agreement, for the benefit of the Lenders and the
Agent.

                 (d) Subject to the other limitations contained in this Section
9 concerning the exercise of remedies, the Agent, on its behalf or on behalf of
the Lenders, may proceed to protect its or their rights by action at law, suit
in equity or by any other appropriate measures, whether for specific performance
of any covenant or agreement contained herein or in any other Loan Document and
if the then unpaid principal balance of, and accrued interest on, all Notes and
shall have become due, by declaration or otherwise pursuant to Section 9(a) or
9(b), to proceed to enforce the payment thereof or to enforce any other legal or
equitable right of such Person.

                 (e) Upon the consent of the Majority Lenders, the Agent may,
or, upon the request of the Majority Lenders, the Agent shall, subject in each
case to Section 14.7, proceed to enforce the rights of the Lenders and/or the
Agent, and the Lenders may direct the Agent to enforce the provisions of the
Loan Documents authorizing the sale or disposition of all or any of the property
included in the Collateral and, in its discretion, to exercise all or any of the
other legal or equitable rights or remedies which the Agent may have when the
Agent shall have become entitled to exercise remedies pursuant to the Loan
Documents.

                 (f) If the Agent shall exercise any or all available remedies
pursuant to the terms of any Loan Document, all moneys received by the Agent
from the exercise of such remedies and any other moneys at the time in the
possession of the Agent and available for distribution to the Lenders and/or the
Agent shall be applied by the Agent in the following manner:

                            first , in or toward the payment of amounts due to
the Agent at the date of distribution for which it is entitled to reimbursement
or indemnification pursuant to this Agreement, as well as any agency fees due to
it;


                             second, in or toward the reimbursement of amounts
expended by each of the Lenders in accordance with the provisions of Section
14.7 of this Agreement;


                             third, in or toward the payment to the Lenders
holding Tranche A Loans pari passu and ratably without preference or priority of
one over another, of interest accrued to the date of application on the Tranche
A Loans and then due hereunder and under the other Loan Documents and any other
amounts then due pursuant to Section 2 hereof to such Lenders on account of the
Tranche A Loans, in the proportions that the amounts of such interest and other
amounts then due to each of such Lenders bears to the total amount of interest
and other amounts then due;


                             fourth, in or toward the payment to the Lenders
holding Tranche B Loans pari passu and ratably without preference or priority of
one over another, of interest accrued to the date of application on the Tranche
B Loans and then due hereunder and under the other Loan Documents and any other
amounts then due pursuant to Section 2 hereof to such Lenders on account of the
Tranche B Loans, in the proportions that the amounts of such interest and other
amounts then due to each of such Lenders bears to the total amount of interest
and other amounts then due;


                             fifth, in or towards payment to the Lenders holding
Tranche A Loans, pari passu and ratably without preference or priority of one
over another, of the principal amount of the Tranche A Notes in the proportions
that the amount of such principal then owing to each of them bears to the then
aggregate principal balance of the Tranche A Notes;


                             sixth, in or towards payment to the Lenders holding
Tranche B Loans, pari passu and ratably without preference or priority of one
over another, of the principal amount of the Tranche B Notes in the proportions
that the amount of such principal then owing to each of them bears to the then
aggregate principal balance of the Tranche B Notes; and


                             seventh, any balance remaining shall be paid to or
as directed in writing by the Borrower or any other Person or Persons for the
time being entitled thereto.


                 (g) This Agreement and each other Loan Document may be enforced
against the Borrower and the Parent Guarantor by the Agent as agent of each of
the Lenders, if so instructed, without the necessity of joining any or all of
them as parties in the enforcement proceedings.

                 (h) All of the amounts to be paid to the Agent by the Borrower
pursuant to Section 9(c) and all interest and other amounts accrued thereon,
shall be held as cash security in any Collateral Account, to be applied upon the
Agent's becoming entitled to exercise remedies pursuant to any of the Loan
Documents, for the benefit of the Lenders and the Agent, against the Obligations
in such manner as shall be provided in Section 9(f) of this Agreement.

                 (i) As a separate stipulation independent from anything else
herein contained, the Agent is hereby authorized, without notice to or any
consent of the Borrower and without prejudice to any other right or remedy which
the Agent might have from time to time or at any time or times while an Event of
Default exists, without restrictions, to debit all or any of the Collateral
Accounts and appropriate, set-off or apply all or any part of the sums standing
to the credit thereto towards the payment or discharge of any of the Obligations
in accordance with the provisions of Section 9(f) hereof, and for the purposes
of such appropriation or application, to transfer the whole or any part of the
sums standing to the credit of the Collateral Accounts to any of the offices of
the Agent in any country whatsoever.

                 (j) The arrangements regarding all of or any part of the
Collateral Accounts shall not constitute a debt of the Agent due or payable to
the Borrower and, accordingly, except as expressly provided in the Security
Agreement, the Borrower shall not at any time be entitled to withdraw any sum
standing to its credit in the Collateral Accounts until all of the Obligations
have been paid in full.

                 (k) The Agent shall, at the request of the Borrower, invest
from time to time any amounts on deposit in the Collateral Account relating to
the Borrower in certificates of deposit of prime commercial banks (having a
maturity of fewer than 30 days). Upon the request of the Borrower, such amounts
may be invested in other securities issued by any commercial bank acceptable to
Majority Lenders in the ordinary course of its business; provided that all
actions shall have been taken, and all such documents in form and substance
reasonably satisfactory to the Agent, including an opinion of counsel, shall
have been delivered to the Agent as it, in its sole discretion, shall deem
reasonably necessary or advisable in order to assure the Agent that it, on
behalf of the Lenders, shall have a duly perfected, first-priority lien, charge
and security interest in and to such securities and the proceeds thereof.

           Section 10. Notice and Waivers of Default.

           10.1 Notice of Default. If any Lender shall give any notice or take
any other action in respect of a claimed Default (whether or not constituting an
Event of Default) under this Agreement, the Borrower shall forthwith give
written notice thereof to the Agent and to the Lenders, describing the notice or
action and the nature of the claimed Default.

           10.2 Waivers of Default. Any Default or Event of Default may be
waived as provided in Section 21. The Agent shall notify the Borrower in writing
of any waiver granted hereunder. Any Default or Event of Default so waived shall
be deemed to have been cured and to be not continuing, and upon such waiver each
of the Borrower, and each of the Lenders shall be restored to their respective
positions prior to the existence of the Default or Event of Default, whether or
not acceleration of the maturity of the Notes shall have occurred pursuant to
Section 9. No such waiver shall extend to or affect any subsequent or other
Default or Event of Default or impair any rights consequent thereon.
Notwithstanding anything in this Section 10 to the contrary, the Lenders shall
not be in any way obligated or required to grant any waiver and the decision to
grant any waiver shall be in the sole discretion of the Lenders.

           Section 11. Set Off. In addition to, and not in limitation of, any
rights granted by applicable law, and regardless of the adequacy of any
collateral, during the continuance of an Event of Default, any deposits or other
sums credited by or due from any Lender to the Parent Guarantor or the Borrower
may, without notice to the Parent Guarantor or the Borrower (which is hereby
expressly waived), be set off against any and all liabilities, direct or
indirect, absolute or contingent, due or to become due, now existing or
hereafter rising, of the Parent Guarantor or the Borrower to such Lender. Each
Lender agrees with the other Lenders that if an amount to be set off is to be
applied to any Indebtedness of the Parent Guarantor or the Borrower to any such
Lender, whether Indebtedness evidenced by any of the Notes or due under this
Agreement or otherwise arising, such amount shall be applied ratably to all such
indebtedness (except to the extent not permitted by the terms of any agreement
or instrument evidencing the same). Each Lender further agrees with the other
Lenders that if such Lender shall both (a) receive from either the Parent
Guarantor or the Borrower or from any other source whatsoever, whether by
voluntary payment, exercise of the right of set-off, counterclaim, cross action,
or enforcement of any claim evidenced by the Notes, this Agreement or any other
Loan Document, or by proof thereof in bankruptcy, reorganization, liquidation,
receivership or similar proceedings, or otherwise, and (b) retain and apply to
the payment of the amounts owing with respect to the Notes or of any amounts due
to any such Lender under this Agreement or any other Loan Document any amount
which is in excess of its ratable portion of the payments received by all of the
Lenders, then such Lender shall make such disposition and arrangements with the
other Lenders with respect to such excess, either by way of distribution until
the amount of such excess has been exhausted, assignment of claims, subrogation
or otherwise, as shall result in each such Lender receiving in respect of its
Notes and the amounts due any such Lender under this Agreement or any other Loan
Document its ratable share of all such payments.

           Section 12. Buy-Out Rights. At any time during the continuance of an
Event of Default, any holder of a Tranche B Note may, by written notice to the
Agent and the holders of the Tranche A Notes, elect to purchase all, but not
less than all, Tranche A Notes then outstanding on the date specified in such
written notice (which shall neither be fewer than three (3) nor more than ten
(10) Business Days after the date of such notice from such holder of a Tranche B
Note), which notice, in order to be effective, shall state that it is
irrevocable. Each holder of a Tranche A Note agrees to such purchase rights and
that by its acceptance thereof that it will, upon payment to it in the manner
provided for in Section 2.12 from such holder of a Tranche B Note of an amount
equal to the aggregate unpaid principal amount of all Tranche A Notes then held
by such holder, together with accrued and unpaid interest thereon to the date of
payment and Funding Losses, if any, for such holder and all other sums then due
and payable to such holder hereunder, under its Tranche A Notes and under the
other Loan Documents, forthwith sell, assign, transfer and convey to the
purchaser thereof (without recourse, representation or warranty of any kind
except for its own acts or omissions), all of the right, title and interest of
such holder in and to all Tranche A Notes held by such holder and the purchaser
shall assume all of such holder's obligations under the Loan Documents as a
holder of Tranche A Notes arising from and after the time of such sale. If the
purchaser shall so request, such holder of a Tranche A Note will comply with all
the provisions of Section 17(b) to enable new Tranche A Notes to be issued to
the purchaser in such denominations as it shall request. All charges and
expenses in connection with the issuance of any such new Tranche A Notes shall
be borne by the purchaser thereof. In the event that more than one Tranche B
Note holder shall elect to purchase the Tranche A Notes pursuant to this Section
12, then each holder of a Tranche B Note shall be entitled to purchase from each
holder of a Tranche A Note its pro rata share of such Tranche A Notes so held,
which pro rata share shall be in the same proportion (as nearly as practicable)
as the original principal amount of the Tranche B Notes held by such holder of
Tranche B Notes bears to the aggregate original principal amount of all holders
of Tranche B Notes which shall have made such election; provided that no
purchase of Tranche A Notes pursuant to this Section 12 shall occur unless all
Tranche A Notes are so purchased.

           Section 13. [Intentionally Omitted]

           Section 14. The Agent.

           14.1 Appointment. Each Lender hereby irrevocably designates and
appoints DVB Bank N.V. as the Agent for such Person under this Agreement, and
each of the other Loan Documents, and each Lender hereby irrevocably authorizes
DVB Bank N.V., as the Agent for such Lender, to execute the Loan Documents and
to take such action on its behalf under the provisions of the Loan Documents and
to exercise such powers and perform such duties as are expressly delegated to
the Agent by the terms thereof, together with such other powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
elsewhere in this Agreement or any other Loan Document, the Agent shall not have
any duties or responsibilities except those expressly set forth herein or
therein, or any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against the Agent.

           14.2 Delegation of Duties. The Agent may execute any of its duties
under this Agreement or the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Agent shall not be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it in
good faith.

           14.3 Exculpatory Provisions. Neither the Agent nor any shareholders,
officers, directors, employees, agents, attorneys-in-fact or affiliates of the
Agent shall be (a) liable for any action lawfully taken or omitted to be taken
by it or such Person under or in connection with this Agreement or any other
Loan Document (except for its or such Person's own gross negligence or willful
misconduct or, in the case of the Agent, simple negligence in the handling of
money or funds received by the Agent in accordance with the terms of the Loan
Documents), or (b) responsible in any manner to any of the Lenders for any
recitals, statements, representations or warranties made by the Parent Guarantor
or the Borrower or any officer thereof contained in this Agreement or any other
Loan Document, or by any party in any certificate, report, statement or other
document referred to or provided for in, or received by the Agent under or in
connection with, this Agreement or any other Loan Document, or for the value,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document, or for any failure of the Borrower, the
Parent Guarantor or Interpool Limited to perform its obligations hereunder or
thereunder. The Agent shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained or conditions of, this Agreement or any Loan Document or to
inspect the properties, books or records of the Borrower. The Agent shall not be
required to initiate or conduct any litigation or collection proceedings
hereunder, and shall not be responsible for any action taken or omitted to be
taken by it hereunder or under any other document or instrument referred to or
provided for herein or in connection herewith, except for its own gross
negligence or willful misconduct. The Agent shall not be deemed to have
fiduciary obligation to any of the Lenders.

           14.4 Reliance by Agent. The Agent shall be entitled to rely, and
shall be fully protected in relying, on any writing, resolution, notice,
consent, certificate, affidavit, letter, cablegram, telegram, telecopy, telex or
teletype message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of all counsel (including
counsel to the Borrower and/or Parent Guarantor to the extent such counsel so
comments in writing), independent accountants and other experts selected by the
Agent. The Agent may deem and treat the named payee of any Note as the owner
thereof for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with the Agent. The Agent shall be fully
justified in failing or refusing to take action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Majority Lenders as it deems appropriate or it shall first be indemnified to
its satisfaction by the Lenders against any and all liability and expense which
may be incurred by it by reason of taking or continuing to take any such action.
The Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement and the other Loan Documents in accordance with a
request of the Majority Lenders (or such other percentage of the Lenders as
required by the provisions of this Agreement), and such request and any action
taken or failure to act pursuant thereto shall be binding upon all Lenders and
all future holders of the Notes.

           14.5 Notice of Default. The Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Agent has received notice from a Lender or the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a "notice of default." In the event that the Agent
receives such a notice, the Agent shall give notice thereof to the Lenders and
consult with the Lenders with respect the action to be taken. The Agent shall
take such action with respect to such Default or Event of Default as shall be
reasonably directed by the Majority Lenders, provided that unless and until the
Agent shall have received such directions, the Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders.

                 14.6 Non-Reliance on Agent and Other Lenders. Each Lender
expressly acknowledges that neither the Agent nor any officers, directors,
employees, agents, attorneys-in-fact or affiliates of the Agent has made any
representations or warranties to it and that no action by the Agent hereinafter
taken, including any review of the affairs of the Borrower or the Parent
Guarantor shall be deemed to constitute any representation or warranty by the
Agent to any Lender. Each Lender represents to the Agent that it has,
independently and without reliance upon the Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and credit-worthiness of the Borrower and the
Parent Guarantor and made its own decision to make its Credit Loans hereunder
and enter into this Agreement. Each Lender also represents that it will,
independently and without reliance upon the Agent or any other Lender, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking, or directing, any action under this Agreement or any other Loan
Document, and to make such investigation as it deems necessary to inform itself
as to the business, operations, property, financial and other condition and
credit-worthiness of the Borrower. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the Agent
hereunder, the Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
property, financial and other condition or credit-worthiness of the Borrower and
the Parent Guarantor which may come into the possession of the Agent or any
officers, directors, employees, agents, attorneys-in-fact or affiliates of the
Agent.

           14.7 Indemnification.

                 (a) The Lenders agree to indemnify the Agent in its capacity as
such (to the extent not reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so), ratably according to the principal
balances of their respective Notes, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever which may at any time
(including without limitation at any time following the payment of the Notes) be
imposed on, incurred by or asserted against the Agent (including any Lender) in
any way relating to or arising out of this Agreement, or any documents
contemplated by or referred to herein, and the transactions contemplated hereby
or thereby or any action taken or omitted by the Agent under or in connection
with any of the foregoing, provided that no Lender shall be liable for the
payment of any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from the Agent's gross negligence or willful misconduct or, in the case of the
handling of money or funds received by the Agent in accordance with the terms of
the Loan Documents, simple negligence. The agreements in this subsection shall
survive the payment of the Notes and all other amounts payable hereunder.

                 (b) The Agent shall not be required to expend any of its own
money to make up the full amount of any Credit Loan requested by the Borrower
hereunder, or otherwise or incur any expense as a consequence of the failure of
any Lender to make available to the Agent any Credit Loan which the Lenders have
become obliged to make hereunder. If such a failure should occur and the Agent
shall nevertheless have advanced money of its own or incur expense in order to
make up the full amount of any such Credit Loan, it shall be deemed to have done
so at the request of any Lender, which is in default, unless such Lender shall
have previously notified the Agent that it should not make such an advance or
incur such an expense to make good such failure, and in the absence of such
prior notice, such Lender shall be obliged to pay to the Agent on demand the
amount expended by the Agent out of its own funds plus any costs incurred by the
Agent to carry such funds while such Lender is in default to the Agent
hereunder, all of which shall constitute a loan by the Agent to such Lender
which shall bear interest from the date of the advance by the Agent at the
Federal Funds Effective Rate from day to day on the Credit Loan with respect to
which the advance or expenditure was made. During the continuance of any such
default as between the Agent and such Lender, and notwithstanding anything
elsewhere herein to the contrary expressed or implied, the principal amount of
indebtedness in respect of Credit Loans made by such Lender in default shall be
deemed to be reduced, so long as the default continues, by the amount not
remitted by it to the Agent to make up such Lender's share of the amount of such
Credit Loan and such principal amount and interest thereon shall be deemed
assigned to and collectible by the Agent for its own account for application
against the amount of its claim under the preceding sentence.

                 (c) In the event that the Agent does not receive from any
Lender a payment which such Lender is required by the terms hereof to make to
the Agent and the Agent has made the amount thereof available to the Borrower,
as the intended recipient thereof, if the Borrower repays the Agent the amount
made available to it, the Borrower shall be subrogated to the Agent's right to
recover such amount from any Lender which failed to make such required payment.

           14.8 Failure to Act. Except for action expressly required of the
Agent hereunder, the Agent shall in all cases be fully justified in failing or
refusing to act hereunder unless it shall receive further assurances to its
satisfaction from the Lenders of their indemnification obligations under Section
14.7 against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action.

           14.9 The Agent in Its Individual Capacity. The Agent and its
Affiliates may make loans to, accept deposits from and generally engage in any
kind of business with the Borrower, and any Affiliates of the Borrower as though
DVB Bank N.V. were not the Agent hereunder and DVB Bank N.V. (any such
successor) and its Affiliates may accept fees and other consideration from the
Borrower for services in connection with this Agreement or otherwise without
having to account for the same to the Lenders. With respect to its Credit Loans
made or renewed by it, and any Note issued to it, the Agent shall have the same
rights and powers under this Agreement as any Lender and may exercise the same
as though it were not the Agent, and the terms "Lender" and "Lenders" shall
include the Agent in its individual capacity.

           14.10 Successor Agent. The Agent may voluntarily resign as Agent upon
thirty (30) days' notice to the Lenders and the Borrower, or shall resign upon
the written request of the Majority Lenders, with such written request also
being provided to the Borrower. If the Agent shall resign as Agent under this
Agreement, then the Majority Lenders shall appoint from among the Lenders a
successor agent which successor agent, whereupon such successor agent shall
succeed to the rights, powers and duties of the resigning Agent, and the term
"Agent" shall mean such successor agent effective upon its appointment, and the
former Agent's rights, powers and duties as Agent shall be terminated, without
any other or further act or deed on the part of such former Agent or any of the
parties to this Agreement, or any holders of the Notes. If a successor Agent is
not appointed before the end of such thirty (30) day notice period, the
resigning Agent shall continue to serve as Agent hereunder for a limited period
of time beyond such thirty (30) day notice period; provided that the Borrower
and the Lenders diligently attempt to identify and appoint a successor Agent.
After any retiring Agent's resignation hereunder as Agent, the provisions of
this Section 14 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was the Agent under this Agreement.

           14.11 Exercise of Remedies Under Security Documents. Unless the Agent
shall have determined that immediate action is desirable in order to protect the
interests of the Lenders, the Agent shall consult with the Lenders before
exercising any remedies under the Security Documents and shall (subject to
receiving indemnification pursuant to Section 14.7) take such actions with
respect thereto as shall be reasonably directed by the Majority Lenders.

           14.12 Standard of Care. In performing its duties and functions
hereunder, the Agent will exercise the same degree of care which it normally
exercises in making and handling loans in which it alone is interested, but it
does not assume further responsibility.

           14.13 Dealing with the Lenders. The Agent may at all times deal
solely with the several Lenders for all purposes of this Agreement and the
protection, enforcement and collection of the Notes, including the acceptance
and reliance upon any certificate, consent or other document of such Lenders and
the division of payments in accordance with the terms of this Agreement,
notwithstanding possession by the Agent of actual knowledge that any Lender has
sold a participation in Credit Loans made or to be made by it hereunder to
another Person.

           14.14 Duties Not to be Increased. The duties and liabilities of the
Agent shall not be increased without the written consent of the Agent.

           Section 15. Expenses and Indemnities. Whether or not the transactions
contemplated hereby shall be consummated, the Borrower agrees to pay: (a) the
cost of producing and reproducing this Agreement and other instruments mentioned
herein; (b) the reasonable fees, expenses and disbursements of the Agent and its
counsel (as well as any outside counsel for the Lenders) incurred in connection
with the preparation of this Agreement and other instruments mentioned herein,
each funding hereunder, the addition or removal of Collateral pursuant to
Section 5 and all amendments, modifications, approvals, consents or waivers
hereto or hereunder, and (c) all reasonable out-of-pocket expenses (including
attorneys' fees and costs incurred by the Agent and by each Lender in connection
with (i) the enforcement of this Agreement, the Loan Documents and the Notes
against the Borrower and/or the Parent Guarantor or the administration thereof
after the occurrence and during the continuance of a Default or Event of
Default, and (ii) in connection with any workout, amendment or waiver requested
by the Borrower, the Parent Guarantor or Interpool Limited, litigation,
proceeding or dispute (other than one between two or more Lenders and other than
one in which the Borrower commences proceedings against the Lenders or any
Lender and prevails therein), whether arising hereunder or otherwise, in any way
related to the Agent's or any Lender's relationship with the Borrower hereunder.
The amount of all such expenses shall, until paid, bear interest at the rate
applicable to principal hereunder (including any Default Rate) and be an
obligation secured by any collateral. After the occurrence and during the
continuance of an Event of Default, the Borrower shall pay the costs of any
field audit examinations that the Agent in its discretion may conduct. The
Borrower further agrees to indemnify and hold harmless the Indemnified Parties
from and against any and all damages, losses, settlement payments, obligations,
liabilities, claims, actions or causes of action, and reasonable costs and
expenses incurred, suffered, sustained or required to be paid by an Indemnified
Party by reason of or resulting from any litigation, proceeding or dispute
commenced or threatened against the Agent, or any Lender arising out of the
transactions contemplated hereby unless such damages, losses, settlement
payments, obligations or liabilities were caused by the gross negligence or
willful misconduct of the Indemnified Party. In any investigation, proceeding or
litigation, or the preparation therefor, the Agent shall be entitled to select
its own counsel and, to the extent no conflict of interest arises, counsel for
the Lenders (being the same counsel as counsel to the Agent) and, in addition to
the foregoing indemnity, the Borrower agrees to pay promptly the reasonable fees
and expenses of such counsel. The covenants of this Section 15 shall survive
payment or satisfaction of payment of amounts owing with respect to the Notes.

           Section 16. Survival of Covenants, Etc. All covenants, agreements,
representations and warranties made herein, in the other Loan Documents and in
any certificates or other papers delivered by or on behalf of the Borrower
and/or the Parent Guarantor, pursuant hereto shall survive the making by each
Lender of Credit Loans, as herein contemplated and shall continue in full force
and effect so long as amount due under this Agreement or the Notes remains
outstanding and unpaid. Notwithstanding anything in this Agreement or implied by
law to the contrary, the indemnification agreements of the Borrower set forth in
Section 2 of this Agreement shall survive the payment of amounts due under this
Agreement or the Notes. All statements of fact relating to the Borrower
contained in any certificate or other paper delivered to the Agent or to any
Lender at any time after the date hereof by or on behalf of the Borrower
pursuant hereto or in connection with the transactions contemplated hereby shall
constitute representations and warranties by the Borrower and the Parent
Guarantor hereunder.

           Section 17. Parties in Interest; Successors and Assigns.

                 (a) Whenever in this Agreement any of the parties hereto is
referred to, such reference shall be deemed to include the successors and
assigns of such party; and all covenants, promises and agreements by or on
behalf of the Borrower, the Parent Guarantor, the Lenders or the Agent shall
bind and inure to the benefit of their respective successors and assigns.

                 (b) Any Lender may, with prior or concurrent notice to the
Borrower, (i) assign to one or more Affiliates of the Lender all or a portion,
or (ii) assign to one or more other assignees that is not, so long as no Event
of Default is continuing, a Competitor or a Prohibited Institution (each, an
Assignee) all or a portion (not less than $5,000,000 original principal amount,
or if less than $5,000,000, such Lender's entire Credit Loan), in each case, of
its interests, rights and obligations under this Agreement and the other Loan
Documents, including all or a portion of such Lender's Credit Loan(s), at the
time made by or owing to it, provided that (i) the parties to each such
assignment shall execute and deliver to the Agent and the Borrower an instrument
of assignment and acceptance substantially in the form of Exhibit E (an
Assignment and Acceptance); and (ii) after giving effect to such assignment the
assigning Lender shall retain (if it retains any portion) a minimum of
$5,000,000 original principal amount of its interests, rights, and obligations
under this Agreement and the other Loan Documents, and provided further that any
such assignment shall be subject to the consent of the Agent, which consent
shall not be unreasonably withheld. Upon acceptance and recording in the
Register pursuant to paragraph (c) of this Section 17, from and after the
effective date specified in each Assignment and Acceptance: (i) the Assignee (if
not already a Lender hereunder) shall be a party hereto and, to the extent
provided in such Assignment and Acceptance, have the same rights and obligations
as a Lender under this Agreement, and the terms "Lender" and "Lenders"
thereafter shall include such Assignee, and (ii) the assigning Lender shall be
released from any future obligations under this Agreement with respect to the
interest assigned, provided that in the case of an Assignment and Acceptance
covering all or the remaining portion of a Lender's rights and obligations under
this Agreement, such Lender shall continue to be entitled to the benefits of the
indemnification provisions of Sections 2 and 15 hereof, as well as to any fees
or amounts accrued for its account hereunder and not yet paid and shall continue
to be responsible for obligations and liabilities incurred prior to such
assignment. The Borrower shall upon request of the Assignee and delivery of the
assigning Lender's Note execute new Notes in appropriate denominations to
evidence the Credit Loans after an assignment and shall deliver such new Notes
to the Assignee and the assigning Lender (to the extent it retains any portion
of the Credit Loans) in exchange for the return of the Notes that previously
evidenced such Credit Loans.

                 (c) The Agent shall maintain a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Assignees, and the principal amount of the Credit Loans of each
Tranche owing to each Assignee from time to time (the Register). The entries in
the Register shall be conclusive in the absence of manifest error, and the
Borrower, each Lender, and any Assignees may treat each person whose name is
recorded in the Register as an Assignee for all purposes of this Agreement. The
Register shall be available for inspection by the Borrower, the Parent
Guarantor, the Lenders, and any Assignee, at any reasonable time upon reasonable
prior notice.

                 (d) If, pursuant to this Section 17, any interest in this
Agreement is assigned to any Assignee that is not incorporated or organized
under the laws of the United States or a state thereof, such Assignee shall
agree that, if requested in writing by the Borrower or the Agent, it shall
deliver to the Borrower and the Agent: (i) two valid, duly completed copies of
United States Internal Revenue Service (IRS) Form W-8BEN or W-8ECI or successor
applicable form, as the case may be, certifying in each case that such Assignee
is entitled to receive payments made under this Agreement and the Notes without
deduction or withholding of any United States federal income taxes, and (ii) a
valid, duly completed IRS Form W-8BEN or W-8ECI or successor applicable form, as
the case may be, to establish an exemption from United States backup withholding
tax. Each Assignee which delivers to the Agent a Form W-8BEN or W-8ECI pursuant
to the preceding sentence further undertakes to deliver to the Borrower and the
Agent two copies of the Form W-8BEN or W-8ECI, or successor applicable forms, or
other manner of certification, as the case may be, on or before the date that
any such form expires or becomes obsolete or otherwise is required to be
resubmitted as a condition to obtaining an exemption from withholding tax or
after the occurrence of any event requiring a change in the most recent form
previously delivered by it to the Borrower and the Agent, and such extensions or
renewals thereof as may reasonably be requested by the Borrower or the Agent,
certifying in the case of a Form W-8BEN or W-8ECI that such Assignee is entitled
to receive payments made under this Agreement and the Notes without deduction or
withholding of any United States federal income taxes, unless any change in
treaty, law or regulation or official interpretation thereof has occurred prior
to the date on which any such delivery would otherwise be required which renders
all such forms inapplicable or which would prevent such Assignee from duly
completing and delivering any such letter or form with respect to it and such
Assignee advises the Agent that it is not capable of receiving payments without
any deduction or withholding of United States federal income tax, and in the
case of a Form W-8BEN or W-8ECI, establishing an exemption from United States
backup withholding tax.

                 (e) Each Lender may sell to one or more Persons, so long as
such Person is not a Competitor or a Prohibited Institution (each, a
Participant) a participation of such Lender's interests, rights and obligations
under this Agreement and the other Loan Documents (including all or a portion of
the Credit Loan(s)), provided that: (i) such Lender shall remain solely
responsible for the performance of its obligations under this Agreement, (ii)
such Participant shall be entitled to the benefit of the cost protection
provisions in Section 2 and, if the identity of such Participant is disclosed to
the Borrower, the right to set off contained in Section 11; and (iii) the
Borrower, the Agent and the Lenders shall continue to deal solely and directly
with such selling Lender in connection with its rights and obligations under
this Agreement. All amounts payable by the Borrower hereunder shall be
determined as if that Lender had not sold such participation (i.e., the Borrower
shall not be obligated to make any payment on account of the cost protection
provisions in Section 2 in respect of any Participant in an amount that would
exceed such amount as would have been payable had such Lender not sold such
participation to such Participant). At any time or from time to time, upon
written request to a Lender by the Borrower, such Lender shall provide to the
Borrower a written statement of whether it has sold any participation in its
interests, rights and obligations hereunder and, if so, the amount of such
participation sold and the identity of the purchaser or purchasers.

                 (f) Notwithstanding anything else to the contrary contained
herein, no participation or assignment shall, without the consent of the
Borrower, require the Borrower to (i) register or qualify the Credit Loans, the
Notes or any assignments thereof or participation therein under the Securities
Act of 1933, as amended, or the Blue Sky law of any state or (ii) indemnify any
assignee or participant against (or protect, defend of keep any such Person
harmless from) any indemnification or cost protection claim pursuant to the
provisions of Section 2.8, 2.9, 2.16, 2.17 or 15 in excess of the amount that
would have been payable by the Borrower had the assignment or participation, as
the case may be, not occurred.

                 (g) The Borrower shall not assign or delegate any of its rights
and duties hereunder.

                 (h) Any Lender, Assignee or Participant may at any time pledge
or assign all or any portion of its rights under this Agreement to a Federal
Reserve Bank.

                 (i) No Lender may assign, or sell a participation interest in,
any of its rights under this Agreement, the Notes, or any other Loan Document to
(i) the Borrower or any Affiliates of the Borrower or (ii) any particular bank
identified to the Lenders by the Borrower if such bank maintains the Borrower's
operating accounts.

                 Section 18. Notices, Etc. Except as otherwise expressly
provided herein, all notices and other communications made or required to be
given pursuant to this Agreement, the Notes, a Security Agreement or Parent
Guaranty must be in writing shall be deemed to have been given: when delivered
by hand, two Business Days after being properly deposited in the mails postage
prepaid, when sent by telex, answer-back received, or fax transmission, or the
next Business Day after being delivered to the telegraph company or overnight
courier, addressed to such party at its address indicated below (or at such
other address as any party may from time to time specify by notice to the other
parties):

(a) If to Interpool Containers Limited, at:

Interpool Containers Limited
211 College Road East
Princeton, New Jersey 08540
Attention: Chief Financial Officer
Telephone: (609) 452-8900
Facsimile: (609) 452-8211


(b) If to Interpool, Inc., at:

211 College Road East
Princeton, New Jersey 08540
Attention: Chief Financial Officer
Telephone: (609) 452-8900
Facsimile: (609) 452-8211


(c) If to Interpool Limited, at:

211 College Road East
Princeton, New Jersey 08540
Attention: Chief Financial Officer
Telephone: (609) 452-8900
Facsimile: (609) 452-8211


(d) If to the Agent, at:

DVB Bank N.V.
Parklaan 2
3016 BB Rotterdam
The Netherlands
Attention: Aad Molenaar / Chantal van de Beek
Telephone: +31 10 206 971 931
Facsimile: +31 10 436 2547


(e) If to the Lenders, at the addresses set forth below their signature lines on
this Agreement; and


           Section 19. Miscellaneous. This Agreement and the Notes shall be
deemed to be contracts under the laws of the State of New York and shall for all
purposes be construed in accordance with and governed by the laws of said State
(including Section 5-1401 and 5-1402 of the General Obligations Law, but
otherwise without giving effect to any conflicts of laws provisions contained
therein). The rights and remedies herein expressed are cumulative and not
exclusive of any other rights which the Agent or any Lender would otherwise
have. Any instrument required by any of the provisions hereof to be in the form
annexed hereto as an exhibit shall be substantially in such form, with such
changes therefrom, if any, as may be approved by the Agent and the Borrower. The
invalidity or unenforceability of any one or more phrases, clauses or sections
of this Agreement shall not affect the validity or enforceability of the
remaining portions of it. The captions in this Agreement are for convenience of
reference only and shall not define or limit the provisions hereof. This
Agreement and any amendment hereof may be executed in several counterparts and
by each party on a separate counterpart, each of which when so executed and
delivered shall be an original, but all of which together shall constitute one
instrument. In proving this Agreement it shall not be necessary to produce or
account for more than one such counterpart signed by the party against whom
enforcement is sought.

           Section 20.      Entire Agreement, etc. This Agreement, together with
the other Loan Documents, expresses the entire understanding of the parties with
respect to the transactions contemplated hereby. Neither this Agreement nor any
term hereof may be changed, waived, discharged or terminated orally or in
writing, except as provided in Section 21.

           Section 21.      Consents, Amendments, Waivers, etc. No amendment or
waiver of any provision of this Agreement, the Notes or any other Loan Document,
nor consent to any departure by the Borrower therefrom, shall in any event be
effective unless the same shall be in writing and signed by the Majority Lenders
and the Borrower, and such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given. Notwithstanding
the foregoing, no amendment, waiver or consent shall, without the prior written
consent of each Lender affected thereby, do any of the following: (i) waive any
of the conditions specified in Section 4, or any Events of Default set forth in
Section 8(h) or (i); (ii) subject any of the Lenders to any additional
obligations; (iii) reduce the principal of or interest owing on any Note, or any
fees or other amounts payable hereunder; (iv) postpone any date fixed for any
payment in respect of, or waive any default in the payment of any, principal of
or interest on any Credit Loans or any fees or other amounts payable hereunder;
(v) change the number of Lenders which shall be required for the Lenders, or any
of them, to take any action hereunder; (vi) amend Section 17(h) or this Section
21, (vii) amend the definition of any of the terms "Majority Lenders", "Eligible
Equipment", "Eligible Lease" or any defined term used in any of the foregoing
definitions; (viii) release all or any substantial part of the Collateral from
the Lien of the Security Agreements except in accordance with the provisions of
Sections 2.7(g) and 7.12 hereof; (ix) release the Borrower, the Parent Guarantor
or Interpool Limited from its obligations hereunder or under any of the other
Loan Documents; or (xi) permit the creation of any Lien on the Collateral
ranking prior to, or on parity with, the Lien created by the Security
Agreements. In addition, no amendment, waiver or consent shall, unless in
writing and signed by the Agent in addition to the Lenders required to take such
action, affect the rights or duties of the Agent under this Agreement or any
other Loan Document.

           Section 22.      Waiver of Jury Trial. THE AGENT, THE LENDERS, THE
BORROWER, THE PARENT GUARANTOR AND INTERPOOL LIMITED AGREE THAT NONE OF THEM NOR
ANY ASSIGNEE OR SUCCESSOR SHALL (A) SEEK A JURY TRIAL IN ANY LAWSUIT,
PROCEEDING, COUNTERCLAIM OR ANY OTHER ACTION BASED UPON, OR ARISING OUT OF, THIS
AGREEMENT, ANY LOAN DOCUMENT, ANY COLLATERAL OR THE DEALINGS OR THE RELATIONSHIP
BETWEEN OR AMONG ANY OF THEM, OR (B) SEEK TO CONSOLIDATE ANY SUCH ACTION WITH
ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED. THE
PROVISIONS OF THIS PARAGRAPH HAVE BEEN FULLY DISCUSSED BY THE AGENT, THE
LENDERS, THE BORROWER, THE PARENT GUARANTOR AND INTERPOOL LIMITED, AND THESE
PROVISIONS SHALL BE SUBJECT TO NO EXCEPTIONS. NONE OF THE AGENT, ANY LENDER, THE
BORROWER, THE PARENT GUARANTOR OR INTERPOOL LIMITED HAS AGREED WITH OR
REPRESENTED TO ANY OTHER PARTY THAT THE PROVISIONS OF THIS PARAGRAPH WILL NOT BE
FULLY ENFORCED IN ALL INSTANCES.

           Section 23.      Submission to Jurisdiction; Waivers. THE BORROWER,
THE PARENT GUARANTOR AND INTERPOOL LIMITED HEREBY IRREVOCABLY AND
UNCONDITIONALLY:

                 (a)      SUBMIT FOR THEMSELVES AND THEIR PROPERTY IN ANY LEGAL
ACTION OR PROCEEDING RELATING DIRECTLY OR INDIRECTLY TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN
RESPECT THEREOF, TO THE NON-EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE
STATE OF NEW YORK SITUATED IN NEW YORK COUNTY, THE COURTS OF THE UNITED STATES
OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE COURTS FROM ANY
THEREOF;

                (b)      CONSENT THAT ANY SUCH ACTION OR PROCEEDING MAY BE
BROUGHT IN SUCH COURTS, AND WAIVE ANY OBJECTION THAT THEY MAY NOW OR HEREAFTER
HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT
SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND AGREE NOT TO
PLEAD OR CLAIM THE SAME;

                (c)      WAIVE PERSONAL SERVICE OF ANY AND ALL PROCESS UPON EACH
OF THEM AND AGREE THAT ALL SUCH SERVICE OF PROCESS IN ANY SUCH ACTION OR
PROCEEDING MAY BE EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED
MAIL (OR ANY SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO THE
BORROWER, THE PARENT GUARANTOR OR INTERPOOL LIMITED AT THEIR ADDRESSES SET FORTH
IN SECTION 18 OR AT SUCH OTHER ADDRESS OF WHICH THE AGENT SHALL HAVE BEEN
NOTIFIED PURSUANT THERETO AND THAT SERVICE SO MADE SHALL BE DEEMED TO BE
COMPLETED UPON THE EARLIER OF ACTUAL RECEIPT OR THREE BUSINESS DAYS AFTER THE
SAME SHALL HAVE BEEN POSTED TO THE BORROWER'S, THE PARENT GUARANTOR'S AND
INTERPOOL LIMITED'S ADDRESS AS SET FORTH IN SECTION 18;

                (d)      WAIVE ANY BOND OR SECURITY WHICH MIGHT BE REQUIRED BY
ANY COURT PRIOR TO ALLOWING THE AGENT TO EXERCISE ANY REMEDIES SET FORTH HEREIN
OR IN ANY OF THE OTHER LOAN DOCUMENTS;

                (e)      AGREE THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO
EFFECT SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT OR
OTHERWISE AFFECT THE RIGHT OF THE AGENT TO BRING ANY ACTION OR PROCEEDING
AGAINST THE BORROWER, THE PARENT GUARANTOR OR INTERPOOL LIMITED OR THEIR
PROPERTY IN THE COURTS OF OTHER JURISDICTIONS;

                (f)      THE BORROWER AND INTERPOOL LIMITED APPOINT AND
DESIGNATE INTERPOOL, INC., HAVING AN ADDRESS AT 633 3RD AVENUE, 27TH FLOOR, NEW
YORK, NEW YORK 10017, THEIR TRUE AND LAWFUL ATTORNEY-IN-FACT AND DULY AUTHORIZED
AGENT FOR THE LIMITED PURPOSE OF ACCEPTING SERVICING OF LEGAL PROCESS AND THE
BORROWER AND INTERPOOL LIMITED AGREE THAT SERVICE OF PROCESS UPON SUCH PARTY
SHALL CONSTITUTE PERSONAL SERVICE OF SUCH PROCESS ON THE BORROWER OR INTERPOOL
LIMITED, AS THE CASE MAY BE.

           Section 24.      Acknowledgments. The Borrower, the Parent Guarantor
and Interpool Limited each hereby acknowledges that:

                (a)      it has been advised by counsel in the negotiation,
execution and delivery of this Agreement and the other Loan Documents;

                (b)      no Lender has any fiduciary relationship with or
fiduciary duty to the Borrower, the Parent Guarantor and/or Interpool Limited
arising out of or in connection with this Agreement or any of the other
documents, and the relationship between the Lenders, the Borrower, the Parent
Guarantor and Interpool Limited in connection herewith or therewith is solely
that of debtor and creditor; and

                (c)      no joint venture is created hereby or by any other
documents or otherwise exists by virtue of the transactions contemplated hereby
between the Borrower, the Parent Guarantor, Interpool Limited and the Lenders.

* * *

           IN WITNESS WHEREOF, the parties have caused this Agreement to be
executed by their duty authorized officers as of the day and year first written
above.

BORROWER

INTERPOOL CONTAINERS LIMITED


By:                            
Name:
Title:


PARENT GUARANTOR

INTERPOOL, INC.


By:                            
Name:
Title:


INTERPOOL LIMITED

INTERPOOL LIMITED


By:                            
Name:
Title:


AGENT

DVB BANK N.V.,
as Agent


By:                            
Name:
Title:


By:                            
Name:
Title:


LENDERS

DVB BANK N.V.


By:                            
Name:
Title:


By:                            
Name:
Title:


DVB Bank N.V.
Parklaan 2
3016 BB Rotterdam
The Netherlands
Attention: Aad Molenaar /
Chantal van de Beek
Telephone: +31 10 206 971 931
Facsimile: +31 10 436 2547


ING BANK N.V.


By:                            
Name:
Title:


By:                            
Name:
Title:


ING Bank N.V.
Corporate Banking Services Amsterdam
HE 03.03
P.O. Box 1800
1000 BV Amsterdam
The Netherlands
Attention: Michel Gaffar / Iris Roerdinkholder
Fax: +31 20 563 5239


NIBC BANK N.V.

By:                            
Name:
Title:


By:                            
Name:
Title:


Carnegieplein 4
2517 KJ Den Haag
The Netherlands